



AMENDED AND RESTATED
CREDIT AND SECURITY AGREEMENT




among




ZAGG INC
as Borrower




THE LENDERS NAMED HEREIN
as Lenders




and




KEYBANK NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender and Issuing Lender




KEYBANC CAPITAL MARKETS INC.
as Sole Lead Arranger and Sole Book Runner




_____________________


dated as of
April 12, 2018
_____________________





--------------------------------------------------------------------------------


TABLE OF CONTENTS






ARTICLE I. DEFINITIONS
Section 1.1. Definitions
Section 1.2. Accounting Terms
Section 1.3. Terms Generally
ARTICLE II. AMOUNT AND TERMS OF CREDIT
Section 2.1. Amount and Nature of Credit
Section 2.2. Revolving Credit Commitment
Section 2.3. Interest
Section 2.4. Evidence of Indebtedness
Section 2.5. Notice of Loans and Credit Events; Funding of Loans
Section 2.6. Payment on Loans and Other Obligations
Section 2.7. Prepayment
Section 2.8. Commitment and Other Fees
Section 2.9. Modification to Commitment
Section 2.10. Computation of Interest and Fees
Section 2.11. Mandatory Payments
Section 2.12. Swap Obligations Make-Well Provision
Section 2.13. Cash Collateral
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES
Section 3.1. Requirements of Law
Section 3.2. Taxes
Section 3.3. Funding Losses
Section 3.4. Change of Lending Office
Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate
Section 3.6. Replacement of Lenders
Section 3.7. Discretion of Lenders as to Manner of Funding
ARTICLE IV. CONDITIONS PRECEDENT
Section 4.1. Conditions to Each Credit Event
Section 4.2. Conditions to the First Credit Event
ARTICLE V. COVENANTS
Section 5.1. Insurance
Section 5.2. Money Obligations
Section 5.3. Financial Statements and Information
Section 5.4. Financial Records
Section 5.5. Franchises; Change in Business
Section 5.6. ERISA Pension and Benefit Plan Compliance
Section 5.7. Financial Covenants
Section 5.8. Borrowing
Section 5.9. Liens
Section 5.10. Regulations T, U and X
Section 5.11. Investments, Loans and Guaranties
Section 5.12. Merger and Sale of Assets
Section 5.13. Acquisitions
Section 5.14. Notice
Section 5.15. Restricted Payments
Section 5.16. Environmental Compliance
Section 5.17. Affiliate Transactions
Section 5.18. Use of Proceeds
Section 5.19. Corporate Names and Locations of Collateral
Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest
Section 5.21. Collateral
Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral
Section 5.23. Restrictive Agreements
Section 5.24. Other Covenants and Provisions
Section 5.25. Guaranty Under Material Indebtedness Agreement
Section 5.26. Amendment of Organizational Documents
Section 5.27. Compliance with Laws
Section 5.28. Fiscal Year of the Borrower
Section 5.29. Banking Relationship
Section 5.30. Further Assurances
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification
Section 6.2. Corporate Authority
Section 6.3. Compliance with Laws and Contracts
Section 6.4. Litigation and Administrative Proceedings
Section 6.5. Title to Assets
Section 6.6. Liens and Security Interests
Section 6.7. Tax Returns
Section 6.8. Environmental Laws
Section 6.9. Locations
Section 6.10. Continued Business
Section 6.11. Employee Benefits Plans
Section 6.12. Consents or Approvals
Section 6.13. Solvency
Section 6.14. Financial Statements
Section 6.15. Regulations
Section 6.16. Material Agreements
Section 6.17. Intellectual Property
Section 6.18. Insurance
Section 6.19. Deposit Accounts and Securities Accounts
Section 6.20. Accurate and Complete Statements
Section 6.21. Investment Company; Other Restrictions
Section 6.22. Defaults
ARTICLE VII. SECURITY
Section 7.1. Security Interest in Collateral
Section 7.2. Collections and Receipt of Proceeds by the Borrower
Section 7.3. Collections and Receipt of Proceeds by Administrative Agent
Section 7.4. Administrative Agent’s Authority Under Pledged Notes
Section 7.5. Commercial Tort Claims
Section 7.6. Use of Inventory and Equipment
ARTICLE VIII. EVENTS OF DEFAULT
Section 8.1. Payments
Section 8.2. Special Covenants
Section 8.3. Other Covenants
Section 8.4. Representations and Warranties
Section 8.5. Cross Default
Section 8.6. ERISA Default
Section 8.7. Change in Control
Section 8.8. Judgments
Section 8.9. Material Adverse Change
Section 8.10. Security
Section 8.11. Validity of Loan Documents
Section 8.12. Solvency
ARTICLE IX. REMEDIES UPON DEFAULT
Section 9.1. Optional Defaults
Section 9.2. Automatic Defaults
Section 9.3. Letters of Credit
Section 9.4. Offsets
Section 9.5. Equalization Provisions
Section 9.6. Administrative Agent’s Rights to Occupy and Use the Collateral
Section 9.7. Other Remedies
Section 9.8. Application of Proceeds
ARTICLE X. THE ADMINISTRATIVE AGENT
Section 10.1. Appointment and Authorization
Section 10.2. Note Holders
Section 10.3. Consultation With Counsel
Section 10.4. Documents
Section 10.5. Administrative Agent and Affiliates
Section 10.6. Knowledge or Notice of Default
Section 10.7. Action by Administrative Agent
Section 10.8. Release of Collateral or Guarantor of Payment
Section 10.9. Delegation of Duties
Section 10.10. Indemnification of Administrative Agent
Section 10.11. Successor Administrative Agent
Section 10.12. Issuing Lender
Section 10.13. Swing Line Lender
Section 10.14. Administrative Agent May File Proofs of Claim
Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program
Section 10.16. Other Agents
Section 10.17. Platform
ARTICLE XI. MISCELLANEOUS
Section 11.1. Lenders’ Independent Investigation
Section 11.2. No Waiver; Cumulative Remedies
Section 11.3. Amendments, Waivers and Consents
Section 11.4. Notices
Section 11.5. Costs, Expenses and Documentary Taxes
Section 11.6. Indemnification
Section 11.7. Obligations Several; No Fiduciary Obligations
Section 11.8. Execution in Counterparts
Section 11.9. Successors and Assigns
Section 11.10. Defaulting Lenders
Section 11.11. Patriot Act Notice
Section 11.12. Severability of Provisions; Captions; Attachments
Section 11.13. Investment Purpose
Section 11.14. Entire Agreement
Section 11.15. Limitations on Liability of the Issuing Lender
Section 11.16. General Limitation of Liability
Section 11.17. No Duty
Section 11.18. Legal Representation of Parties
Section 11.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
Section 11.20. Governing Law; Submission to Jurisdiction
Jury Trial Waiver
Signature Pages


Exhibit A    Form of Revolving Credit Note
Exhibit B    Form of Swing Line Note
Exhibit C    Form of Notice of Loan
Exhibit D    Form of Compliance Certificate
Exhibit E    Form of Assignment and Acceptance Agreement
Exhibit F‑1    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F‑2    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F‑3    Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit F‑4    Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)






--------------------------------------------------------------------------------






This AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (as the same may from
time to time be amended, restated or otherwise modified, this “Agreement”) is
made effective as of the 12th day of April, 2018 among:


(a)    ZAGG INC, a Delaware corporation (the “Borrower”);


(b)    the lenders listed on Schedule 1 hereto and each other Eligible Assignee,
as hereinafter defined, that from time to time becomes a party hereto pursuant
to Section 11.9 hereof (collectively, the “Lenders” and, individually, each a
“Lender”); and


(c)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”), the Swing Line Lender and the Issuing Lender.




WITNESSETH:


WHEREAS, the Borrower, the Administrative Agent and the lenders named therein
entered into that certain Credit and Security Agreement, dated as of March 3,
2016 (as amended, the “Original Credit Agreement”);


WHEREAS, this Agreement amends and restates in its entirety the Original Credit
Agreement and, upon the effectiveness of this Agreement, the terms and
provisions of the Original Credit Agreement shall be superseded hereby. All
references to “Credit Agreement” contained in the Loan Documents, as defined in
the Original Credit Agreement, delivered in connection with the Original Credit
Agreement shall be deemed to refer to this Agreement. Notwithstanding the
amendment and restatement of the Original Credit Agreement by this Agreement,
the obligations outstanding (including, but not limited to, the letters of
credit issued and outstanding) under the Original Credit Agreement as of the
Closing Date shall remain outstanding and constitute continuing Obligations
hereunder; provided that, on the Closing Date, the Administrative Agent shall,
with the cooperation of the Lenders, cause the amounts of the commitments,
existing loans and participations in letters of credit under the Original Credit
Agreement to be, as applicable, re-allocated among the Lenders in accordance
with their respective Commitment Percentages established pursuant to this
Agreement. Such outstanding Obligations and the guaranties of payment thereof
shall in all respects be continuing, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and re-borrowing of such
Obligations. In furtherance of and, without limiting the foregoing, from and
after the date hereof and except as expressly specified herein, the terms,
conditions, and covenants governing the Obligations outstanding under the
Original Credit Agreement shall be solely as set forth in this Agreement, which
shall supersede the Original Credit Agreement in its entirety;


WHEREAS, it is the intent of the Borrower, the Administrative Agent and the
Lenders that the provisions in this Agreement be effective commencing on the
Closing Date; and
WHEREAS, the Borrower, the Administrative Agent and the Lenders have contracted
for the establishment of credits in the aggregate principal amounts hereinafter
set forth, to be made available to the Borrower upon the terms and subject to
the conditions hereinafter set forth;


NOW, THEREFORE, it is mutually agreed as follows:




ARTICLE I. DEFINITIONS


Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Account” means an account, as that term is defined in the U.C.C.


“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.


“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.


“Additional Lender” means an Eligible Assignee that shall become a Lender during
the Commitment Increase Period pursuant to Section 2.9(b) hereof.


“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.


“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.


“Additional Term Loan Facility” means that term as defined in Section 2.9(b)(i)
hereof.


“Additional Term Loan Facility Amendment” means that term as defined in Section
2.9(c)(ii) hereof.


“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.


“Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
between the Borrower and the Administrative Agent, dated as of the Closing Date,
as the same may from time to time be amended, restated or otherwise modified.


“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.


“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one (1) or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Agent Parties” means that term as defined in Section 10.17(b) hereof.


“Agreement” means that term as defined in the first paragraph of this agreement.


“Anti-Corruption Laws” means all Laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption (including, without limitation, the Foreign
Corrupt Practices Act of 1977 (FCPA) (15 U.S.C. § 78dd-1, et seq.), as amended,
and the rules and regulations thereunder).


“Applicable Commitment Fee Rate” means:


(a)    for the period from the Closing Date through May 31, 2018, seventeen and
one half (17.50) basis points; and


(b)    commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending March 31, 2018, the number of basis points set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio as set forth in the Compliance Certificate for such fiscal period
and, thereafter, as set forth in each successive Compliance Certificate, as
provided below:


Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 2.25 to 1.00
27.50 basis points
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
25.00 basis points
Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00
22.50 basis points
Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00
20.00 basis points
Less than 0.75 to 1.00
17.50 basis points



The first date on which the Applicable Commitment Fee Rate is subject to change
is June 1, 2018. After June 1, 2018, changes to the Applicable Commitment Fee
Rate shall be effective on the first day of each calendar month following the
date upon which the Administrative Agent should have received, pursuant to
Section 5.3(c) hereof, the Compliance Certificate. The above pricing matrix does
not modify or waive, in any respect, the requirements of Section 5.7 hereof, the
rights of the Administrative Agent and the Lenders to charge the Default Rate,
or the rights and remedies of the Administrative Agent and the Lenders pursuant
to Articles VIII and IX hereof. Notwithstanding anything herein to the contrary,
(i) during any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Commitment Fee Rate shall, at the election of the
Administrative Agent (which may be retroactively effective), be the highest rate
per annum indicated in the above pricing grid regardless of the Leverage Ratio
at such time, and (ii) in the event that any financial information or
certification provided to the Administrative Agent in the Compliance Certificate
is shown to be inaccurate (regardless of whether this Agreement or the
Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Commitment Fee Period, (B) the Applicable Commitment Fee Rate shall be
determined based on such corrected Compliance Certificate, and (C) the Borrower
shall promptly pay to the Administrative Agent, for the benefit of the Lenders,
the accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such Applicable Commitment Fee Period.


“Applicable Margin” means:


(a)    for the period from the Closing Date through May 31, 2018, one hundred
twenty-five (125.00) basis points for Eurodollar Loans and twenty-five (25.00)
basis points for Base Rate Loans; and


(b)    commencing with the Consolidated financial statements of the Borrower for
the fiscal quarter ending March 31, 2018, the number of basis points (depending
upon whether Loans are Eurodollar Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage Ratio
as set forth in the Compliance Certificate for such fiscal period and,
thereafter, as set forth in each successive Compliance Certificate, as provided
below:




Leverage Ratio
Applicable Basis Points for Revolving Loans that are Eurodollar Loans
Applicable Basis Points for Revolving Loans that are Base Rate Loans
Greater than or equal to 2.25 to 1.00
237.50
137.50
Greater than or equal to 1.75 to 1.00 but less than 2.25 to 1.00
200.00
100.00
Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00
175.00
75.00
Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00
150.00
50.00
Less than 0.75 to 1.00
125.00
25.00



The first date on which the Applicable Margin is subject to change is June 1,
2018. After June 1, 2018, changes to the Applicable Margin shall be effective on
the first day of each calendar month following the date upon which the
Administrative Agent should have received, pursuant to Section 5.3(c) hereof,
the Compliance Certificate. The above pricing matrix does not modify or waive,
in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall, at the election of the Administrative
Agent (which may be retroactively effective), be the highest rate per annum
indicated in the above pricing grid for Loans of that type, regardless of the
Leverage Ratio at such time, and (ii) in the event that any financial
information or certification provided to the Administrative Agent in the
Compliance Certificate is shown to be inaccurate (regardless of whether this
Agreement or the Commitment is in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) the
Borrower shall promptly deliver to the Administrative Agent a corrected
Compliance Certificate for such Applicable Margin Period, (B) the Applicable
Margin shall be determined based on such corrected Compliance Certificate, and
(C) the Borrower shall promptly pay to the Administrative Agent, for the benefit
of the Lenders, the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Margin Period.


“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.


“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an Affiliate of a Lender) in connection
with any of the Bank Products.


“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an Affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.


“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an Affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1%) in excess of the London interbank
offered rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business Day).
Any change in the Base Rate shall be effective immediately from and after such
change in the Base Rate. Notwithstanding the foregoing, if at any time the Base
Rate as determined above is less than zero, it shall be deemed to be zero for
purposes of this Agreement.


“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which the Borrower shall pay interest at
the Derived Base Rate.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.


“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateral Account” means a commercial Deposit Account designated as a
“cash collateral account” and maintained by the Borrower with the Administrative
Agent, without liability by the Administrative Agent or the Lenders to pay
interest thereon, from which account the Administrative Agent, on behalf of the
Lenders, shall have the exclusive right to withdraw funds until all of the
Secured Obligations are paid in full.


“Cash Collateralize” means to deposit into a cash collateral account maintained
with (or on behalf of) the Administrative Agent, and under the sole dominion and
control of the Administrative Agent, or to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Issuing Lender, as collateral
for any Letter of Credit Exposure or obligations of the Lenders to fund
participations in respect of any Letter of Credit Exposure, cash or deposit
account balances, or, if the Administrative Agent and the Issuing Lender shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender. For the purposes of this Agreement, “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.


“Cash Equivalents” means cash equivalents as determined in accordance with GAAP.


“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon, or in the
possession of the Administrative Agent or any Lender.


“CFC” means a Controlled Foreign Corporation, as such term is defined in Section
957 of the Code.


“Change in Control” means:


(a)    the acquisition of, or, if earlier, the shareholder or director approval
of the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Exchange Act)
or of record, on or after the Closing Date, by any Person or group (within the
meaning of Sections 13d and 14d of the Exchange Act), of shares representing
more than twenty-five percent (25%) of the aggregate ordinary Voting Power
represented by the issued and outstanding equity interests of the Borrower;


(b)    if, at any time during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors of the Borrower cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii)
hereof that constituted, at the time of such election or nomination, at least a
majority of that board of directors;


(c)    if the Borrower shall cease to, directly or indirectly, own and control
one hundred percent (100%) of each class of the outstanding equity interests of
each of its Subsidiaries (other than as a result of a liquidation or dissolution
of a Subsidiary permitted by Section 5.12 hereof); or


(d)    the occurrence of a change in control, or other term of similar import
used therein, as defined in any Material Indebtedness Agreement.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, rule, regulation or
treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Act and all requests, rules, guidelines or
directives thereunder, or issued in connection therewith, and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.


“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.


“Closing Fee Letter” means the Closing Fee Letter between the Borrower and the
Administrative Agent, dated as of the Closing Date.


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter‑of‑credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account, and (iv) Cash Security; and (b) Proceeds and
products of any of the foregoing.


“Collateral Access Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which a
mortgagee or lessor of real property on which Collateral is stored or otherwise
located, or a warehouseman, consignor, processor or other bailee of Inventory or
other property owned by any Credit Party, acknowledges the Liens of the
Administrative Agent and waives (or, if approved by the Administrative Agent,
subordinates) any Liens held by such Person on such property, and, if
applicable, permits the Administrative Agent access to and use of such property
to access, assemble, complete and sell any Collateral stored or otherwise
located thereon.


“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C. (Schedule 7.5 hereto lists all Commercial Tort Claims of the
Credit Parties in existence as of the Closing Date.)


“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Revolving Loans and to participate in the issuance of
Letters of Credit and Swing Loans pursuant to the Revolving Credit Commitment,
up to the Total Commitment Amount.


“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last date of the Commitment Period.


“Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in Schedule 1 hereto (taking into account any assignments pursuant to
Section 11.9 hereof).


“Commitment Period” means the period from the Closing Date to April 11, 2023, or
such earlier date on which the Commitment shall have been terminated pursuant to
Article IX hereof.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Communications” means that term as defined in Section 10.17(b) hereof.


“Companies” means the Borrower and all Subsidiaries of the Borrower.


“Company” means the Borrower or a Subsidiary of the Borrower.


“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.


“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.


“Consolidated Capital Expenditures” means, for any period, the amount of capital
expenditures of the Borrower, as determined on a Consolidated basis.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) non-cash
expenses incurred in connection with stock-based compensation, (v) non-cash
impairments in respect of intangible assets, and (vi) reasonable non-recurring
non-cash losses not incurred in the ordinary course of business; minus (b) to
the extent included in Consolidated Net Earnings for such period, non-recurring
gains not incurred in the ordinary course of business; provided that, for any
period during which an Acquisition is made pursuant to Section 5.13 hereof,
Consolidated EBITDA shall be recalculated to include the “EBITDA” of the
acquired company (in each case, with appropriate pro forma adjustments
acceptable to the Administrative Agent and calculated on the same basis as set
forth in this definition).


“Consolidated Fixed Charges” means, for any period, as determined on a
Consolidated basis, the aggregate, without duplication, of (a) Consolidated
Interest Expense, and (b) principal payments on Consolidated Funded Indebtedness
(other than optional prepayments of the Revolving Loans), including, for
clarification, (i) payments on Capitalized Lease Obligations, and (ii) payments
on Indebtedness of the type permitted pursuant to Section 5.8(g) and (h) hereof.


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short‑term, long‑term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.


“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of the Borrower for such period, as
determined on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.


“Consolidated Net Worth” means, at any date, the stockholders’ equity of the
Borrower, determined as of such date on a Consolidated basis.


“Consolidated Unfunded Capital Expenditures” means, for any period, Consolidated
Capital Expenditures that are not directly financed by the Companies with
long-term Indebtedness (other than Revolving Loans) or Capitalized Lease
Obligations, as determined on a Consolidated basis.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).


“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.


“Credit Party” means the Borrower, and any Subsidiary or other Affiliate of the
Borrower that is a Guarantor of Payment.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions, from
time to time in effect.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default, and that has not been waived by the Required Lenders (or, if
required hereunder, all of the Lenders) in writing.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.


“Defaulting Lender” means, subject to Section 11.10(b) hereof, any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two (2)
Business Days of the date such Loans were required to be funded hereunder,
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one (1) or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender, the Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Loans) within two (2) Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, the Issuing
Lender or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations under this Agreement, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this subpart (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that, a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender, or any direct or indirect parent company
thereof, by a Governmental Authority, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States, or from the enforcement of judgments or writs
of attachment on its assets, or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one (1) or more of subparts (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
11.10(b) hereof) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swing Line Lender and each Lender.


“Deposit Account” means a deposit account, as that term is defined in the U.C.C.


“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, the Administrative Agent and a depository institution to
be in form and substance satisfactory to the Administrative Agent, as the same
may from time to time be amended, restated or otherwise modified.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.


“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.


“Dodd-Frank Act” means the Dodd–Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Fifty Thousand Dollars ($50,000), and (c) has no direct or indirect
Subsidiaries with aggregate assets, for such Company and all such Subsidiaries,
of more than Fifty Thousand Dollars ($50,000).


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) hereof (subject to such
consents, if any, as may be required under Section 11.9(b)(iii) hereof).


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, authorizations, certificates, approvals,
registrations, awards and standards promulgated by a Governmental Authority or
by any court, agency, instrumentality, regulatory authority or commission of any
of the foregoing concerning environmental health or safety and protection of
natural resources, or regulation of the discharge of substances into, the
environment.


“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


“Equipment” means equipment, as that term is defined in the U.C.C.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that presents a risk of the imposition of an excise tax or any other
liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Company in a non-exempt “prohibited
transaction” (as defined under ERISA Section 406 or Code Section 4975) or a
breach of a fiduciary duty under ERISA that could result in liability to a
Company; (c) the application by a Controlled Group member for a waiver from the
minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29); (d) the occurrence of a Reportable Event with respect to any Pension
Plan as to which notice is required to be provided to the PBGC; (e) the
withdrawal by a Controlled Group member from a Multiemployer Plan in a “complete
withdrawal” or a “partial withdrawal” (as such terms are defined in ERISA
Sections 4203 and 4205, respectively); (f) the occurrence of a Multiemployer
Plan being in endangered or critical status, as defined in Section 432 of the
Code; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or the
failure of any “cash or deferred arrangement” under any such ERISA Plan to meet
the requirements of Code Section 401(k); (h) the taking by the PBGC of any steps
to terminate a Pension Plan or appoint a trustee to administer a Pension Plan,
or the taking by a Controlled Group member of any steps to terminate a Pension
Plan; (i) the failure by a Controlled Group member or an ERISA Plan to satisfy
any requirements of law applicable to an ERISA Plan; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (k) any
incurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B.


“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor entity), as in effect
from time to time.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at the Derived Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two (2) Business Days prior to the
beginning of such Interest Period pertaining to such Eurodollar Loan, as listed
as the London interbank offered rate, as published by Thomson Reuters or
Bloomberg (or, if for any reason such rate is unavailable from Thomson Reuters
or Bloomberg, from any other similar company or service that provides rate
quotations comparable to those currently provided by Thomson Reuters or
Bloomberg) for Dollar deposits in immediately available funds with a maturity
comparable to such Interest Period; by (b) 1.00 minus the Reserve Percentage.
Notwithstanding the foregoing, if at any time the Eurodollar Rate, as determined
above, is less than zero, it shall be deemed to be zero for purposes of this
Agreement.


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.


“Excluded Taxes” means, with respect to a Recipient, any of the following Taxes
imposed on or with respect to such Recipient or required to be withheld or
deducted from a payment to such Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
Laws of, or having its principal office located in, or, in the case of any
Lender, having its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof), or (ii) that are Other
Connection Taxes; (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Administrative
Borrower under Sections 3.6 or 11.3(c) hereof); or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 3.2
hereof, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto, or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.2(c) hereof; and (d) any U.S.
federal withholding Taxes imposed with respect to such Recipient pursuant to
FATCA.


“FATCA” means Sections 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such sections of the Code,
and any fiscal or regulatory legislation, rules, or practices adopted pursuant
to such intergovernmental agreement.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous trading day, as computed and
announced by such Federal Reserve Bank (or any successor) in substantially the
same manner as such Federal Reserve Bank computes and announces the weighted
average it refers to as the “Federal Funds Effective Rate” as of the Closing
Date.


“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, vice president of finance or
treasurer. Unless otherwise qualified, all references to a Financial Officer in
this Agreement shall refer to a Financial Officer of the Borrower.


“Fixed Charge Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of the Borrower, on a Consolidated basis, the
ratio of (a) the total of (i) Consolidated EBITDA, minus (ii) Consolidated
Income Tax Expense paid in cash, minus (iii) Capital Distributions, minus
(iv) Consolidated Unfunded Capital Expenditures; to (b) Consolidated Fixed
Charges.


“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the Laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.


“Foreign Subsidiary” means a Subsidiary that is organized under the Laws of any
jurisdiction other than the United States, a State thereof or the District of
Columbia.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s outstanding Letter of
Credit Exposure (to the extent of such Defaulting Lender’s Commitment Percentage
of the Revolving Credit Commitment) with respect to Letters of Credit issued by
the Issuing Lender, other than Letter of Credit Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof; and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Swing Line Exposure
(to the extent of such Defaulting Lender’s Commitment Percentage of the
Revolving Credit Commitment) made by such Swing Line Lender, other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.


“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, department, authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any securities exchange and any self-regulatory organization
exercising such functions.


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.


“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto and any other Person that shall execute and
deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to the
Administrative Agent subsequent to the Closing Date.


“Guaranty of Payment” means each Guaranty of Payment executed and delivered in
connection with this Agreement (or the Original Credit Agreement) by a Guarantor
of Payment, as the same may from time to time be amended, restated or otherwise
modified.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.


“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate management device entered into by a
Company with any Person in connection with any Indebtedness of such Company, or
(b) currency swap agreement, forward currency purchase agreement or similar
arrangement or agreement designed to protect against fluctuations in currency
exchange rates entered into by a Company.


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (including earn-outs but excluding trade accounts payable in the
ordinary course of business), (c) all obligations under conditional sales or
other title retention agreements, (d) all obligations (contingent or otherwise)
under any letter of credit or banker’s acceptance, (e) all net obligations under
any currency swap agreement, interest rate swap, cap, collar or floor agreement
or other interest rate management device or any Hedge Agreement, (f) all
synthetic leases, (g) all Capitalized Lease Obligations, (h) all obligations of
such Company with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Company is a
general partner or joint venturer, unless such indebtedness is expressly made
non-recourse to such Company, (k) any other transaction (including forward sale
or purchase agreements) having the commercial effect of a borrowing of money
entered into by such Company to finance its operations or capital requirements,
and (l) any guaranty of any obligation described in subparts (a) through (k)
above.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document, and (b) to the extent not otherwise
described in the foregoing subpart (a), Other Taxes.


“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered by the Borrower or a Guarantor of
Payment, as the same may from time to time be amended, restated or otherwise
modified.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.6 hereof; provided that if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period. Notwithstanding the foregoing, no Interest
Period shall extend beyond the last day of the Commitment Period.


“Inventory” means inventory, as that term is defined in the U.C.C.


“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.


“IRS” means the United States Internal Revenue Service.


“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Lender may issue, a Letter of Credit, such other
Lender as shall be acceptable to the Administrative Agent and shall agree to
issue the Letter of Credit in its own name, but in each instance on behalf of
the Lenders.


“KeyBank” means KeyBank National Association and its Affiliates, and their
respective successors and assigns.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than three hundred sixty‑four (364)
days after its date of issuance (provided that such Letter of Credit may provide
for the renewal thereof for additional one year periods).


“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Forty Million Dollars ($40,000,000).


“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Eurodollar Loans in effect on such day divided
by three hundred sixty (360).


“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of
(a) Consolidated Funded Indebtedness (as of the end of the most recently
completed fiscal quarter of the Borrower); to (b) Consolidated EBITDA (for the
most recently completed four fiscal quarters of the Borrower).


“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.


“Liquidity Amount” means, at any time, the sum of (a) the Revolving Credit
Availability; plus (b) all unencumbered (other than any Lien in favor of the
Administrative Agent), unrestricted cash and Cash Equivalents on hand of the
Credit Parties held in the United States.


“Loan” means a Revolving Loan or a Swing Loan.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, the Administrative Agent Fee Letter
and the Closing Fee Letter, as any of the foregoing may from time to time be
amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of any Company, (b) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Companies taken as a whole, (c) the rights and remedies of the
Administrative Agent or the Lenders under any Loan Document, (d) the ability of
any Credit Party to perform its obligations under any Loan Document to which it
is a party, or (e) the legality, validity, binding effect or enforceability
against any Credit Party of any Loan Document to which it is a party.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the amount of One Million
Dollars ($1,000,000).


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.9(a) hereof,
(b) increases pursuant to Section 2.9(b) hereof, and (c) assignments of
interests pursuant to Section 11.9 hereof; provided that the Maximum Amount for
the Swing Line Lender shall exclude the Swing Line Commitment (other than its
pro rata share), and the Maximum Amount of the Issuing Lender shall exclude the
Letter of Credit Commitment (other than its pro rata share thereof).


“Maximum Rate” means that term as defined in Section 2.3(e) hereof.


“Maximum Revolving Amount” means Eighty-Five Million Dollars ($85,000,000), as
such amount may be increased pursuant to Section 2.9(b) hereof or reduced
pursuant to Section 2.9(a) hereof.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
one hundred three percent (103%) of the Fronting Exposure of the Issuing Lender
with respect to Letters of Credit issued and outstanding at such time, and (b)
otherwise, an amount determined by the Administrative Agent and the Issuing
Lender in their sole discretion.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Non‑Consenting Lender” means that term as defined in Section 11.3(c) hereof.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means a Revolving Credit Note, the Swing Line Note or any other
promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit E.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Issuing Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party pursuant to
Letters of Credit; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees, payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with Letters of Credit;
(e) every other liability, now or hereafter owing to the Administrative Agent or
any Lender by any Company pursuant to this Agreement or any other Loan Document;
and (f) all Related Expenses.


“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
hereunder or under any other Loan Document, or from the execution, delivery,
performance, or enforcement or registration of, from the receipt or perfection
of a security interest under, or otherwise with respect to, this Agreement or
any other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 3.6 or 11.3(c) hereof).


“Participant” means that term as defined in Section 11.9(d) hereof.


“Participant Register” means that term as defined in Section 11.9(d) hereof.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“Patriot Capital Payments” means capital contributions made by Borrower to
Patriot Corporation, but only when the aggregate amount of such capital
contributions are used by Patriot Corporation to pay royalty, cost-sharing and
other obligations due to the Borrower under the terms of that certain Technology
Platform Contribution License Agreement between Borrower and Patriot Corporation
dated December 31, 2012, as amended.


“Patriot Corporation” means Patriot Corporation, an unlimited liability company
organized and existing under the Laws of Ireland.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)).


“Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:


(a)    the investments by the Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;


(b)    the loans by the Borrower or a Domestic Subsidiary to a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto (and any extension, renewal or refinancing thereof but,
only to the extent that the principal amount thereof does not increase after the
Closing Date);


(c)    any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Company; and


(d)    the loan from Borrower to ZAGG International Distribution Limited, a
company organized under the Laws of Ireland, in the amount of Two Million
Dollars ($2,000,000), pursuant to that certain Intercompany Note dated as of
April 5, 2017.


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system selected by the Administrative Agent.


“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, as any of the foregoing may from time to time be amended, restated or
otherwise modified.


“Pledged Notes” means the promissory notes payable to a Credit Party, as
described on Schedule 7.4 hereto, and any additional or future promissory notes
that may hereafter from time to time be payable to one or more Credit Parties.


“Pledged Securities” means all of the shares of capital stock or other equity
interests of a direct Subsidiary of a Credit Party, whether now owned or
hereafter acquired or created, and all proceeds thereof; provided that Pledged
Securities shall exclude shares of voting capital stock or other voting equity
interests in any Foreign Subsidiary that is a CFC in excess of sixty-five
percent (65%) of the total outstanding shares of voting capital stock or other
voting equity interest of such Foreign Subsidiary, whether held directly or
indirectly through a disregarded entity. (Schedule 4 hereto lists, as of the
Closing Date, all of the Pledged Securities.)


“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s prime rate, whether or not
such rate shall be publicly announced; the Prime Rate may not be the lowest
interest rate charged by the Administrative Agent for commercial or other
extensions of credit. Each change in the Prime Rate shall be effective
immediately from and after such change.


“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein, or indicated in any financing statement, shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the collateral securing the Secured Obligations.


“Recipient” means, as applicable (a) the Administrative Agent, (b) any Lender,
or (c) any Issuing Lender.


“Register” means that term as described in Section 11.9(c) hereof.


“Regularly Scheduled Payment Date” means the first day of each January, April,
July and October of each year.


“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by the Administrative Agent, or imposed upon or asserted against
the Administrative Agent or any Lender, in any attempt by the Administrative
Agent and the Lenders to (i) obtain, preserve, perfect or enforce any Loan
Document or any security interest evidenced by any Loan Document; (ii) obtain
payment, performance or observance of any and all of the Secured Obligations; or
(iii) maintain, insure, audit, collect, preserve, repossess or dispose of any of
the collateral securing the Secured Obligations or any part thereof, including,
without limitation, costs and expenses for appraisals, assessments and audits of
any Company or any such collateral; or (b) incidental or related to subpart (a)
above, including, without limitation, interest thereupon from the date incurred,
imposed or asserted until paid at the Default Rate.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.


“Reportable Event” means a “reportable event” as that term is defined in Title
IV of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.


“Required Lenders” means the holders of at least sixty-six and two-thirds
percent (66 2/3%), based upon each Lender’s Commitment Percentage, of an amount
(the “Total Amount”) equal to (a) during the Commitment Period, the Total
Commitment Amount, or (b) after the Commitment Period, the Revolving Credit
Exposure; provided that (i) the portion of the Total Amount held or deemed to be
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two (2) or more
unaffiliated Lenders (that are not Defaulting Lenders), Required Lenders shall
constitute at least two (2) unaffiliated Lenders.


“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.


“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, (c) any amount paid by such Company in respect of any management,
consulting or other similar arrangement with any equity holder (other than a
Company) of a Company or an Affiliate of a Company.


“Revolving Credit Availability” means, at any time, the amount equal to the
Revolving Credit Commitment minus the Revolving Credit Exposure.


“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Issuing Lender to issue and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate in, Swing Loans pursuant to the
Swing Line Commitment; up to an aggregate principal amount outstanding at any
time equal to the Maximum Revolving Amount.


“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.


“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.


“Revolving Loan” means a loan made to the Borrower by the Lenders in accordance
with Section 2.2(a) hereof.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the U.S. Department of the Treasury’s Office of Foreign
Assets Control or the U.S. Department of State or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, or other relevant sanctions authorities.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an Affiliate of a then existing Lender) under Hedge Agreements, and
(c) the Bank Product Obligations owing to a Lender (or an entity that is an
Affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.


“Securities Account” means a securities account, as that term is defined in the
U.C.C.


“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party, the Administrative Agent and a Securities
Intermediary, to be in form and substance satisfactory to the Administrative
Agent, as the same may from time to time be amended, restated or otherwise
modified.


“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.


“Security Agreement” means each Security Agreement, executed and delivered by
one or more Guarantors of Payment in favor of the Administrative Agent, for the
benefit of the Lenders, as the same may from time to time be amended, restated
or otherwise modified.


“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.


“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Collateral Access Agreement, each Control Agreement, each U.C.C. Financing
Statement or similar filing as to a jurisdiction located outside of the United
States filed in connection herewith or perfecting any interest created in any of
the foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to the Administrative Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to the Administrative
Agent in connection with any of the foregoing, as any of the foregoing may from
time to time be amended, restated or otherwise modified or replaced.


“Standard & Poor’s” means S&P Global Ratings, a business unit of Standard &
Poor’s Financial Services LLC, a subsidiary of S&P Global, Inc., and any
successor thereto.


“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent) in favor of the prior
payment in full of the Obligations.


“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.


“Supporting Letter of Credit” means a standby letter of credit, in form and
substance satisfactory to the Administrative Agent and the Issuing Lender,
issued by an issuer satisfactory to the Administrative Agent and the Issuing
Lender.


“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Eight Million Five Hundred Thousand Dollars
($8,500,000).


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.


“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.


“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B, executed and delivered pursuant to Section 2.4(b) hereof.


“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) thirty (30) days after the date such Swing Loan is made, (b) demand by the
Swing Line Lender, or (c) the last day of the Commitment Period.


“Target EBITDA” means, for any period, in accordance with GAAP, net earnings for
such period, plus the aggregate amounts deducted in determining such net
earnings in respect of (a) income taxes, (b) interest expense, and
(c) depreciation and amortization charges.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Total Commitment Amount” means the Maximum Revolving Amount.


“Trade Date” means that term as defined in Section 11.9(b)(i)(B) hereof.


“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York; provided that, if perfection or the effect of perfection
or non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “U.C.C.” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.


“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.


“United States” means the United States of America.


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” means that term as defined in Section 3.2(e)
hereof.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.2. Accounting Terms.


(a)    Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.


(b)    If any change in the rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) is made with respect to GAAP, or if the
Borrower adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to amend such financial covenants and financial
definitions in such manner as the parties shall agree, each acting reasonably,
in order to reflect fairly such change or adoption so that the criteria for
evaluating the financial condition of the Borrower shall be the same in
commercial effect after, as well as before, such change or adoption is made (in
which case the method and calculating such financial covenants and definitions
hereunder shall be determined in the manner so agreed); provided that, until so
amended, such calculations shall continue to be computed in accordance with GAAP
as in effect prior to such change or adoption.
Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.




ARTICLE II. AMOUNT AND TERMS OF CREDIT


Section 2.1. Amount and Nature of Credit.


(a)    Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to the Borrower, participate in Swing Loans made by the Swing Line Lender
to the Borrower, and issue or participate in Letters of Credit at the request of
the Borrower, in such aggregate amount as the Borrower shall request pursuant to
the Commitment; provided that in no event shall the aggregate principal amount
of all Loans and Letters of Credit outstanding under this Agreement be in excess
of the Total Commitment Amount.


(b)    Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:


(i)    the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and


(ii)    the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.


Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.


(c)    The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, and as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.


Section 2.2. Revolving Credit Commitment.


(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Lenders shall make a Revolving Loan or
Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. The Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurodollar Loans. Subject to the provisions of this
Agreement, the Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.
The aggregate outstanding amount of all Revolving Loans shall be payable in full
on the last day of the Commitment Period.


(b)    Letters of Credit.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Issuing Lender shall, in its own name, on behalf of
the Lenders, issue such Letters of Credit for the account of the Borrower or a
Guarantor of Payment, as the Borrower may from time to time request. The
Borrower shall not request any Letter of Credit (and the Issuing Lender shall
not be obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
or (B) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment. The issuance of each Letter of Credit shall confer upon each Lender
the benefits and liabilities of a participation consisting of an undivided pro
rata interest in the Letter of Credit to the extent of such Lender’s Commitment
Percentage.


(ii)    Request for Letter of Credit. Each request for a Letter of Credit shall
be delivered to the Administrative Agent (and to the Issuing Lender, if the
Issuing Lender is a Lender other than the Administrative Agent) by an Authorized
Officer not later than 11:00 A.M. (Eastern time) three Business Days prior to
the date of the proposed issuance of the Letter of Credit (or such shorter
period as may be acceptable to the Issuing Lender). Each such request shall be
in a form acceptable to the Administrative Agent (and the Issuing Lender, if the
Issuing Lender is a Lender other than the Administrative Agent) and shall
specify the face amount thereof, whether such Letter of Credit is a commercial
documentary or a standby Letter of Credit, the account party, the beneficiary,
the requested date of issuance, amendment, renewal or extension, the expiry date
thereof, and the nature of the transaction or obligation to be supported
thereby. Concurrently with each such request, the Borrower, and any Guarantor of
Payment for whose account the Letter of Credit is to be issued, shall execute
and deliver to the Issuing Lender an appropriate application and agreement,
being in the standard form of the Issuing Lender for such letters of credit, as
amended to conform to the provisions of this Agreement if required by the
Administrative Agent. The Administrative Agent shall give the Issuing Lender and
each Lender notice of each such request for a Letter of Credit.


(iii)    Commercial Documentary Letters of Credit Fees. With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of the Borrower or a Guarantor
of Payment, the Borrower agrees to (A) pay to the Administrative Agent, for the
pro rata benefit of the Lenders, a non-refundable commission based upon the face
amount of such Letter of Credit, which shall be paid quarterly in arrears on
each Regularly Scheduled Payment Date, in an amount equal to the aggregate sum
of the Letter of Credit Fee for such Letter of Credit for each day of such
quarter; (B) pay to the Administrative Agent, for the sole benefit of the
Issuing Lender, an additional Letter of Credit fee, which shall be paid on each
date that such Letter of Credit is issued, amended or renewed, at the rate of
one-eighth percent (1/8%) of the face amount of such Letter of Credit; and (C)
pay to the Administrative Agent, for the sole benefit of the Issuing Lender,
such other issuance, amendment, renewal, negotiation, draw, acceptance, telex,
courier, postage and similar transactional fees as are customarily charged by
the Issuing Lender in respect of the issuance and administration of similar
letters of credit under its fee schedule as in effect from time to time.


(iv)    Standby Letters of Credit Fees. With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of the Borrower or a Guarantor of Payment, the
Borrower agrees to (A) pay to the Administrative Agent, for the pro rata benefit
of the Lenders, a non-refundable commission based upon the face amount of such
Letter of Credit, which shall be paid quarterly in arrears on each Regularly
Scheduled Payment Date, in an amount equal to the aggregate sum of the Letter of
Credit Fee for such Letter of Credit for each day of such quarter; (B) pay to
the Administrative Agent, for the sole benefit of the Issuing Lender, an
additional Letter of Credit fee, which shall be paid on each date that such
Letter of Credit is issued, amended or renewed at the rate of one-eighth percent
(1/8%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the issuance and administration of similar letters of
credit under its fee schedule as in effect from time to time.


(v)    Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall immediately reimburse the Issuing
Lender for the amount drawn. In the event that the amount drawn shall not have
been reimbursed by the Borrower on the date of the drawing of such Letter of
Credit, at the sole option of the Administrative Agent (and the Issuing Lender,
if the Issuing Lender is a Lender other than the Administrative Agent), the
Borrower shall be deemed to have requested a Revolving Loan, subject to the
provisions of Sections 2.2(a) and 2.5 hereof (other than the requirement set
forth in Section 2.5(d) hereof), in the amount drawn. Such Revolving Loan shall
be evidenced by the Revolving Credit Notes (or, if a Lender has not requested a
Revolving Credit Note, by the records of the Administrative Agent and such
Lender). Each Lender agrees to make a Revolving Loan on the date of such notice,
subject to no conditions precedent whatsoever. Each Lender acknowledges and
agrees that its obligation to make a Revolving Loan pursuant to Section 2.2(a)
hereof when required by this Section 2.2(b)(v) shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or
Event of Default, and that its payment to the Administrative Agent, for the
account of the Issuing Lender, of the proceeds of such Revolving Loan shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. The Borrower irrevocably authorizes and
instructs the Administrative Agent to apply the proceeds of any borrowing
pursuant to this Section 2.2(b)(v) to reimburse, in full (other than the Issuing
Lender’s pro rata share of such borrowing), the Issuing Lender for the amount
drawn on such Letter of Credit. Each such Revolving Loan shall be deemed to be a
Base Rate Loan unless otherwise requested by and available to the Borrower
hereunder. Each Lender is hereby authorized to record on its records relating to
its Revolving Credit Note (or, if such Lender has not requested a Revolving
Credit Note, its records relating to Revolving Loans) such Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit.


(vi)    Participation in Letters of Credit. If, for any reason, the
Administrative Agent (and the Issuing Lender if the Issuing Lender is a Lender
other than the Administrative Agent) shall be unable to or, in the opinion of
the Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent (and the Issuing Lender if the Issuing
Lender is a Lender other than the Administrative Agent) shall have the right to
request that each Lender fund a participation in the amount due with respect to
such Letter of Credit, and the Administrative Agent shall promptly notify each
Lender thereof (by facsimile or email (in each case confirmed by telephone) or
telephone (confirmed in writing)). Upon such notice, but without further action,
the Issuing Lender hereby agrees to grant to each Lender, and each Lender hereby
agrees to acquire from the Issuing Lender, an undivided participation interest
in the amount due with respect to such Letter of Credit in an amount equal to
such Lender’s Commitment Percentage of the principal amount due with respect to
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Issuing Lender, such Lender’s ratable share of the amount due with respect to
such Letter of Credit (determined in accordance with such Lender’s Commitment
Percentage). Each Lender acknowledges and agrees that its obligation to acquire
participations in the amount due under any Letter of Credit that is drawn but
not reimbursed by the Borrower pursuant to this Section 2.2(b)(vi) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. Each Lender shall comply with its obligation under this
Section 2.2(b)(vi) by wire transfer of immediately available funds, in the same
manner as provided in Section 2.5 hereof with respect to Revolving Loans. Each
Lender is hereby authorized to record on its records such Lender’s pro rata
share of the amounts paid and not reimbursed on the Letters of Credit.


(c)    Swing Loans.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing
Loans to the Borrower in such amount or amounts as the Borrower, through an
Authorized Officer, may from time to time request and to which the Swing Line
Lender may agree; provided that the Borrower shall not request any Swing Loan
if, after giving effect thereto, (A) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment. Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto. Each Swing Loan shall be made in Dollars.


(ii)    Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Borrower and the Lenders, the Borrower agrees that the Swing Line
Lender shall have the right, in its sole discretion, to require that the then
outstanding Swing Loans be refinanced as a Revolving Loan. Such Revolving Loan
shall be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Upon receipt of such notice by the Borrower and the Lenders,
the Borrower shall be deemed, on such day, to have requested a Revolving Loan in
the principal amount of such Swing Loan in accordance with Sections 2.2(a) and
2.5 hereof (other than the requirement set forth in Section 2.5(d) hereof). Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of the Administrative
Agent and such Lender). Each Lender agrees to make a Revolving Loan on the date
of such notice, subject to no conditions precedent whatsoever. Each Lender
acknowledges and agrees that such Lender’s obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Swing Line Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.
Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Lender has not requested a Revolving Credit
Note, its records relating to Revolving Loans) such Lender’s pro rata share of
the amounts paid to refund such Swing Loan.


(iii)    Participation in Swing Loans. If, for any reason, the Swing Line Lender
is unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding Section
2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether before or
after the maturity thereof), the Administrative Agent shall have the right to
request that each Lender fund a participation in such Swing Loan, and the
Administrative Agent shall promptly notify each Lender thereof (by facsimile or
email (in each case confirmed by telephone) or telephone (confirmed in
writing)). Upon such notice, but without further action, the Swing Line Lender
hereby agrees to grant to each Lender, and each Lender hereby agrees to acquire
from the Swing Line Lender, an undivided participation interest in the right to
share in the payment of such Swing Loan in an amount equal to such Lender’s
Commitment Percentage of the principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
the Administrative Agent, for the benefit of the Swing Line Lender, such
Lender’s ratable share of such Swing Loan (determined in accordance with such
Lender’s Commitment Percentage). Each Lender acknowledges and agrees that its
obligation to acquire participations in Swing Loans pursuant to this Section
2.2(c)(iii) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. Each Lender shall comply with
its obligation under this Section 2.2(c)(iii) by wire transfer of immediately
available funds, in the same manner as provided in Section 2.5 hereof with
respect to Revolving Loans to be made by such Lender.


(d)    Letters of Credit Outstanding Beyond the Commitment Period. If any Letter
of Credit is outstanding upon the termination of the Commitment, then, prior to
such termination, the Borrower shall deposit with the Administrative Agent, for
the benefit of the Issuing Lender, with respect to all outstanding Letters of
Credit, either cash or a Supporting Letter of Credit, which, in each case, is
(A) in an amount equal to one hundred three percent (103%) of the undrawn amount
of the outstanding Letters of Credit, and (B) free and clear of all rights and
claims of third parties. The cash shall be deposited in an escrow account at a
financial institution designated by the Issuing Lender. The Issuing Lender shall
be entitled to withdraw (with respect to the cash) or draw (with respect to the
Supporting Letter of Credit) amounts necessary to reimburse the Issuing Lender
for payments to be made under the Letters of Credit and any fees and expenses
associated with such Letters of Credit, or incurred pursuant to the
reimbursement agreements with respect to such Letters of Credit. The Borrower
shall also execute such documentation as the Administrative Agent or the Issuing
Lender may reasonably require in connection with the survival of the Letters of
Credit beyond the Commitment or this Agreement. After expiration of all undrawn
Letters of Credit, the Supporting Letter of Credit or the remainder of the cash,
as the case may be, shall promptly be returned to the Borrower.


Section 2.3. Interest.


(a)    Revolving Loans.


(i)    Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate from time to time
in effect. Interest on such Base Rate Loan shall be payable, commencing July 1,
2018, and continuing on each Regularly Scheduled Payment Date thereafter and at
the maturity thereof.


(ii)    Eurodollar Loans. The Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, with the interest rate to be fixed in advance on the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived Eurodollar Rate. Interest on such
Eurodollar Loan shall be payable on each Interest Adjustment Date with respect
to an Interest Period (provided that, if an Interest Period shall exceed three
months, the interest must also be paid every three months, commencing three
months from the beginning of such Interest Period).


(b)    Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Lender that shall have
funded a participation in such Swing Loan), on the unpaid principal amount of
each Swing Loan outstanding from time to time from the date thereof until paid
at the Derived Base Rate from time to time in effect. Interest on Swing Loans
shall be payable on each Regularly Scheduled Payment Date. Each Swing Loan shall
bear interest for a minimum of one day.


(c)    Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur, upon the election of the Administrative Agent or
the Required Lenders (i) the principal of each Loan and the unpaid interest
thereon shall bear interest, until paid, at the Default Rate, (ii) the fee for
the aggregate undrawn amount of all issued and outstanding Letters of Credit
shall be increased by two percent (2%) in excess of the rate otherwise
applicable thereto, and (iii) in the case of any other amount not paid when due
from the Borrower hereunder or under any other Loan Document, such amount shall
bear interest at the Default Rate; provided that, during an Event of Default
under Section 8.1 or 8.12 hereof, the applicable Default Rate shall apply
without any election or action on the part of the Administrative Agent or any
Lender.


(d)    Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.


Section 2.4. Evidence of Indebtedness.


(a)    Revolving Loans. Upon the request of a Lender, to evidence the obligation
of the Borrower to repay the portion of the Revolving Loans made by such Lender
and to pay interest thereon, the Borrower shall execute a Revolving Credit Note,
payable to the order of such Lender in the principal amount equal to its
Commitment Percentage of the Revolving Credit Commitment, or, if less, the
aggregate unpaid principal amount of Revolving Loans made by such Lender;
provided that the failure of a Lender to request a Revolving Credit Note shall
in no way detract from the Borrower’s obligations to such Lender hereunder.


(b)    Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.


Section 2.5. Notice of Loans and Credit Events; Funding of Loans.


(a)    Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to
(i) 11:00 A.M. (Eastern time) on the proposed date of borrowing of, or
conversion of a Loan to, a Base Rate Loan, (ii) 11:00 A.M. (Eastern time) three
Business Days prior to the proposed date of borrowing of, continuation of, or
conversion of a Loan to, a Eurodollar Loan, and (iii) 2:00 P.M. (Eastern time)
on the proposed date of borrowing of a Swing Loan (or such later time as agreed
to from time to time by the Swing Line Lender). An Authorized Officer of the
Borrower may verbally request a Loan, so long as a Notice of Loan is received by
the end of the same Business Day, and, if the Administrative Agent or any Lender
provides funds or initiates funding based upon such verbal request, the Borrower
shall bear the risk with respect to any information regarding such funding that
is later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.


(b)    Funding of Loans. The Administrative Agent shall notify the appropriate
Lenders of the date, amount and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving
Loan to be funded as a Swing Loan), and, in any event, by 1:00 P.M. (Eastern
time) on the date such Notice of Loan is received. On the date that the Credit
Event set forth in such Notice of Loan is to occur, each such Lender shall
provide to the Administrative Agent, not later than 3:00 P.M. (Eastern time),
the amount in Dollars, in federal or other immediately available funds, required
of it. If the Administrative Agent shall elect to advance the proceeds of such
Loan prior to receiving funds from such Lender, the Administrative Agent shall
have the right, upon prior notice to the Borrower, to debit any account of the
Borrower or otherwise receive such amount from the Borrower, promptly after
demand, in the event that such Lender shall fail to reimburse the Administrative
Agent in accordance with this subsection (b). The Administrative Agent shall
also have the right to receive interest from such Lender at the Federal Funds
Effective Rate in the event that such Lender shall fail to provide its portion
of the Loan on the date requested and the Administrative Agent shall elect to
provide such funds.


(c)    Conversion and Continuation of Loans.


(i)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the appropriate Lenders shall
convert a Base Rate Loan to one or more Eurodollar Loans at any time and shall
convert a Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto. Swing Loans may be converted by the Swing Line Lender to
Revolving Loans in accordance with Section 2.2(c)(ii) hereof.


(ii)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the appropriate Lenders shall
continue one or more Eurodollar Loans as of the end of the applicable Interest
Period as a new Eurodollar Loan with a new Interest Period.


(d)    Minimum Amount for Loans. Each request for:


(i)    a Base Rate Loan shall be in an amount of not less than Two Hundred Fifty
Thousand Dollars ($250,000), increased by increments of Five Hundred Thousand
Dollars ($500,000);


(ii)    a Eurodollar Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of Five Hundred Thousand Dollars
($500,000); and


(iii)    a Swing Loan may be in any amount agreed to by the Swing Line Lender.


(e)    Interest Periods. The Borrower shall not request that Eurodollar Loans be
outstanding for more than six different Interest Periods at the same time.


Section 2.6. Payment on Loans and Other Obligations.


(a)    Payments Generally. Each payment made hereunder or under any other Loan
Documents by a Credit Party shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever.


(b)    Payments from Borrower. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 11.4 hereof for the account of the appropriate Lenders
(or the Issuing Lender or the Swing Line Lender, as appropriate) not later than
11:00 A.M. (Eastern time) on the due date thereof in immediately available
funds. Any such payments received by the Administrative Agent (or the Issuing
Lender or the Swing Line Lender) after 11:00 A.M. (Eastern time) shall be deemed
to have been made and received on the next Business Day.


(c)    Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall distribute to each Lender its ratable
share, if any, of the amount of principal payments received by the
Administrative Agent for the account of such Lender. With respect to interest,
commitment fees and other payments received by the Administrative Agent from the
Borrower, the Administrative Agent shall promptly distribute to each Lender its
ratable share, if any, of the amount of interest, commitment fee or other
payment received by the Administrative Agent for the account of such Lender.
Payments received by the Administrative Agent shall be delivered to the Lenders
in immediately available funds. Each Lender shall record any principal, interest
or other payment, the principal amounts of Base Rate Loans, Eurodollar Loans
Swing Loans and Letters of Credit, all prepayments and the applicable dates,
including Interest Periods, with respect to the Loans made, and payments
received by such Lender, by such method as such Lender may generally employ;
provided that failure to make any such entry shall in no way detract from the
obligations of the Borrower under this Agreement or any Note. The aggregate
unpaid amount of Loans, types of Loans, Interest Periods and similar information
with respect to the Loans and Letters of Credit set forth on the records of the
Administrative Agent shall be rebuttably presumptive evidence with respect to
such information, including the amounts of principal, interest and fees owing to
each Lender.


(d)    Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.


Section 2.7. Prepayment.


(a)    Right to Prepay.


(i)    The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans then outstanding , as designated by the
Borrower. Such payment shall include interest accrued on the amount so prepaid
to the date of such prepayment and any amount payable under Article III hereof
with respect to the amount being prepaid. Prepayments of Base Rate Loans shall
be without any premium or penalty.


(ii)    The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Lender that has funded
a participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by the Borrower, plus interest
accrued on the amount so prepaid to the date of such prepayment.


(b)    Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a Eurodollar Loan by no later than 1:00 P.M.
(Eastern time) three Business Days before the Business Day on which such
prepayment is to be made. Swing Loans may be prepaid without advance notice if
prepaid through a “sweep” cash management arrangement with the Administrative
Agent.


(c)    Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than the lesser of One Million
Dollars ($1,000,000), or the principal amount of such Loan, or, with respect to
a Swing Loan, the principal balance of such Swing Loan, except in the case of a
mandatory payment pursuant to Section 2.11(c) or Article III hereof.


Section 2.8. Commitment and Other Fees.


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the ratable account of the Lenders, as a consideration for the Revolving Credit
Commitment, a commitment fee, for each day from the Closing Date through the
last day of the Commitment Period, in an amount equal to (i) (A) the Maximum
Revolving Amount at the end of such day, minus (B) the Revolving Credit Exposure
(exclusive of the Swing Line Exposure) at the end of such day, multiplied by
(ii) the Applicable Commitment Fee Rate in effect on such day divided by three
hundred sixty (360). The commitment fee shall be payable quarterly in arrears,
commencing on July 1, 2018 and continuing on each Regularly Scheduled Payment
Date thereafter, and on the last day of the Commitment Period.


(b)    Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.


(c)    Collateral Audit and Appraisal Fees. The Borrower shall promptly
reimburse the Administrative Agent, for its sole benefit, for all costs and
expenses relating to (i) collateral field audits, (ii) brand/intellectual
property appraisals, and (iii) any other collateral assessment expenses that may
be conducted from time to time by or on behalf of the Administrative Agent, the
scope and frequency of which shall be in the reasonable discretion of the
Administrative Agent; provided that, other than during the continuance of an
Event of Default, the Borrower need not reimburse the Administrative Agent for
more than one collateral field audit and one brand/intellectual property
appraisal per calendar year.


(d)    Authorization to Debit Account. The Borrower hereby agrees that the
Administrative Agent has the right to debit from any Deposit Account of the
Borrower or any other Credit Party, amounts owing to the Administrative Agent
and the Lenders by the Borrower under this Agreement and the Loan Documents for
payment of fees, expenses and other amounts incurred or owing in connection
therewith.


Section 2.9. Modifications to Commitment.


(a)    Optional Reduction of Revolving Credit Commitment. The Borrower may at
any time and from time to time permanently reduce in whole or ratably in part
the Maximum Revolving Amount to an amount not less than the then existing
Revolving Credit Exposure, by giving the Administrative Agent not fewer than
three Business Days’ written notice of such reduction, provided that any such
partial reduction shall be in an aggregate amount, for all of the Lenders, of
not less than Five Million Dollars ($5,000,000), increased in increments of One
Million Dollars ($1,000,000). The Administrative Agent shall promptly notify
each Lender of the date of each such reduction and such Lender’s proportionate
share thereof. After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Maximum Revolving Amount as so reduced.
If the Borrower reduces in whole the Revolving Credit Commitment, on the
effective date of such reduction (the Borrower having prepaid in full the unpaid
principal balance, if any, of the Revolving Loans, together with all interest
(if any) and commitment and other fees accrued and unpaid with respect thereto,
and provided that no Letter of Credit Exposure or Swing Line Exposure shall
exist), all of the Revolving Credit Notes shall be delivered to the
Administrative Agent marked “Canceled” and the Administrative Agent shall
redeliver such Revolving Credit Notes to the Borrower. Any partial reduction in
the Maximum Revolving Amount shall be effective during the remainder of the
Commitment Period. Upon each decrease of the Maximum Revolving Amount, the Total
Commitment Amount shall be decreased by the same amount.


(b)    Increase in Commitment.


(i)    At any time during the Commitment Increase Period, the Borrower may
request that the Administrative Agent increase the Total Commitment Amount by
(A) increasing the Maximum Revolving Amount, or (B) adding a term loan facility
to this Agreement (the “Additional Term Loan Facility”) (which Additional Term
Loan Facility shall be subject to subsection (c) below); provided that the
aggregate amount of all increases made pursuant to this subsection (b) shall not
exceed Forty Million Dollars ($40,000,000). Each such request for an increase
shall be in an amount of at least Five Million Dollars ($5,000,000), increased
by increments of One Million Dollars ($1,000,000), and may be made by either
(1) increasing, for one or more Lenders, with their prior written consent, their
respective Revolving Credit Commitments, (2) adding a new commitment for one or
more Lenders, with their prior written consent, with respect to the Additional
Term Loan Facility, or (3) including one or more Additional Lenders, each with a
new commitment under the Revolving Credit Commitment or the Additional Term Loan
Facility, as a party to this Agreement (each an “Additional Commitment” and,
collectively, the “Additional Commitments”).


(ii)    During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement,
(B) each Additional Commitment from an Additional Lender, if any, shall be in an
amount of Five Million Dollars ($5,000,000), (C) the Administrative Agent shall
provide to the Borrower and each Lender a revised Schedule 1 to this Agreement,
including revised Commitment Percentages for each of the Lenders, if
appropriate, at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), and (D) the Borrower shall execute and deliver to the Administrative
Agent and the Lenders such replacement or additional Revolving Credit Notes as
shall be required by the Administrative Agent (and requested by the Lenders).
The Lenders hereby authorize the Administrative Agent to execute each Additional
Lender Assumption Agreement on behalf of the Lenders.


(iii)    On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among the applicable Lenders such
outstanding amounts, based on the revised Commitment Percentages and to
otherwise carry out fully the intent and terms of this Section 2.9(b) (and the
Borrower shall pay to the Lenders any amounts that would be payable pursuant to
Section 3.3 hereof if such adjustments among the Lenders would cause a
prepayment of one or more Eurodollar Loans). In connection therewith, it is
understood and agreed that the Maximum Amount of any Lender will not be
increased (or decreased except pursuant to subsection (a) above) without the
prior written consent of such Lender. The Borrower shall not request any
increase in the Total Commitment Amount pursuant to this Section 2.9(b) if a
Default or an Event of Default shall then exist, or, after giving pro forma
effect to any such increase (including a pro forma calculation of the financial
covenants set forth in Section 5.7 hereof), would exist. At the time of any such
increase, at the request of the Administrative Agent, the Credit Parties and the
Lenders shall enter into an amendment to evidence such increase and to address
related provisions as deemed necessary or appropriate by the Administrative
Agent. Upon each increase of the Maximum Revolving Amount or addition of the
Additional Term Loan Facility, the Total Commitment Amount shall be increased by
the same amount.


(c)    Additional Term Loan Facility.


(i)    The Additional Term Loan Facility (A) shall rank pari passu in right of
payment with the Revolving Loans, (B) shall be fully secured on a pari passu
basis with the Revolving Loans, (C) shall be subject to an amortization rate
between five percent (5%) and ten percent (10%) per annum, (D) shall not mature
earlier than the last day of the Commitment Period (but may have amortization
prior to such date), (E) shall be treated substantially the same as (and in any
event no more favorably than) the Revolving Loans, including, without
limitation, with respect to covenants, representations and warranties, events of
default and other applicable terms and conditions, (F) shall be subject to
customary mandatory prepayments, including, but limited to those in connection
with assets sales, casualty occurrences and in connection with the incurrence of
indebtedness, and (G) shall be subject to interest rates as determined by the
Administrative Agent at the time of the exercise of such Additional Term Loan
Facility; provided that in the event the pricing with respect to such Additional
Term Loan Facility is greater than the then-current interest rates applicable to
the Revolving Loans by fifty (50.00) basis points or more, then the pricing for
the Revolving Loans shall be increased to the extent necessary such that the
pricing on the Revolving Loans is fifty (50.00) basis points below such
Additional Term Loan Facility.


(ii)    The Additional Term Loan Facility may be added hereunder pursuant to an
amendment or restatement (the “Additional Term Loan Facility Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrowers, each Lender providing a commitment with respect to the Additional
Term Loan Facility, each Additional Lender providing a commitment with respect
to the Additional Term Loan Facility, and the Administrative Agent.
Notwithstanding anything herein to the contrary, the Additional Term Loan
Facility Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of Section 2.9(b) and (c) hereof (including, without limitation,
amendments to the definitions in this Agreement and Section 9.8 hereof for the
purpose of treating such Additional Term Loan Facility pari passu with the other
Loans).


Section 2.10. Computation of Interest and Fees. With the exception of Base Rate
Loans, interest on Loans, Letter of Credit fees, Related Expenses and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed. With respect to Base Rate Loans, interest shall be computed on the
basis of a year having three hundred sixty-five (365) days or three hundred
sixty-six (366) days, as the case may be, and calculated for the actual number
of days elapsed.


Section 2.11. Mandatory Payments.


(a)    Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, no later than
the same Business Day, pay an aggregate principal amount of the Revolving Loans
sufficient to bring the Revolving Credit Exposure within the Revolving Credit
Commitment.


(b)    Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the same Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.


(c)    Application of Mandatory Prepayments. Unless otherwise designated by the
Borrower, each prepayment pursuant to Section 2.11 hereof shall be applied in
the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding Eurodollar Loans; provided that, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.5(d)(ii) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan or Swing
Loan pursuant to this Section 2.11 shall be subject to the prepayment provisions
set forth in Article III hereof.


Section 2.12. Swap Obligations Make-Well Provision. The Borrower, to the extent
that it is an “eligible contract participant” as defined in the Commodity
Exchange Act, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of the
Borrower under this Section 2.12 shall remain in full force and effect until all
Secured Obligations are paid in full. The Borrower intends that this Section
2.12 constitute, and this Section 2.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.


Section 2.13. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or the Issuing Lender (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 11.10(a)(iv) hereof and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.


(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lender’s obligation to fund participations in
respect of the Letter of Credit Exposure, to be applied pursuant to subsection
(b) below. If, at any time, the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).


(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13 or Section 11.10 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of the Letter
of Credit Exposure (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and the Issuing Lender that
there exists excess Cash Collateral; provided that (A) subject to Section 11.10
hereof, the Person providing Cash Collateral and the Issuing Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations, and (B) the extent that such Cash Collateral was
provided by the Borrower, such Cash Collateral shall remain subject to any
security interest granted pursuant to the Loan Documents.




ARTICLE III. ADDITIONAL PROVISIONS RELATING TO


EURODOLLAR LOANS; INCREASED CAPITAL; TAXES


Section 3.1. Requirements of Law.


(a)    If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the Issuing Lender;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in subparts (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on any Loan, Letter of Credit, or
commitment or other obligation hereunder, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event with
reasonable detail by reason of which it has become so entitled.


(b)    If any Lender shall have determined that, after the Closing Date, any
Change in Law regarding capital adequacy or liquidity, or liquidity
requirements, or in the interpretation or application thereof by a Governmental
Authority or compliance by such Lender or any corporation controlling such
Lender with any request or directive regarding capital adequacy or liquidity
(whether or not having the force of law) from any Governmental Authority shall
have the effect of reducing the rate of return on such Lender’s or such
corporation’s capital as a consequence of its obligations hereunder, or under or
in respect of any Letter of Credit, to a level below that which such Lender or
such corporation could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such corporation with respect to
capital adequacy and liquidity), then from time to time, upon submission by such
Lender to the Borrower (with a copy to the Administrative Agent) of a written
request therefor (which shall include the method for calculating such amount and
reasonable detail with respect to such calculation), the Borrower shall promptly
pay or cause to be paid to such Lender such additional amount or amounts as will
compensate such Lender or such corporation for such reduction.


(c)    For purposes of this Section 3.1 and Section 3.5 hereof, the Dodd-Frank
Act, any requests, rules, guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, or the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) under Basel III, and any rules, regulations, orders, requests,
guidelines and directives adopted, promulgated or implemented in connection with
any of the foregoing, regardless of the date adopted, issued, promulgated or
implemented, are deemed to have been introduced and adopted after the Closing
Date.


(d)    A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive absent manifest error. In determining
any such additional amounts, such Lender may use any method of averaging and
attribution that it (in its sole discretion) shall deem applicable. The
obligations of the Borrower pursuant to this Section 3.1 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.


Section 3.2. Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of any Credit
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the reasonable discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Credit Party, then the Administrative Agent or such Credit Party
shall be entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)    If any Credit Party or the Administrative Agent shall be required by the
Code or any other applicable Laws to withhold or deduct any Taxes, including
United States federal backup withholding, United States withholding taxes and
non-United States withholding taxes, from any payment, then (A) such Credit
Party or the Administrative Agent as required by the Code or such Laws shall
withhold or make such deductions as are determined by it to be required based
upon the information and documentation it has received pursuant to subsection
(e) below, (B) such Credit Party or the Administrative Agent, to the extent
required by the Code or such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Code or
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Credit Party
shall be increased as necessary so that, after any required withholding or the
making of all required deductions (including deductions and withholdings
applicable to additional sums payable under this Section 3.2), the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.


(c)    Tax Indemnifications.


(i)    Each of the Credit Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.2) payable or paid by such Recipient, or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Lender, shall be conclusive absent manifest error.


(ii)    Each Lender and the Issuing Lender shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the Issuing Lender (but only to the extent that
any Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and, without limiting the obligation of the Credit Parties to
do so), (B) the Administrative Agent and the Credit Parties, as applicable,
against any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.9(d) hereof relating to the maintenance of a
Participant Register, and (C) the Administrative Agent and the Credit Parties,
as applicable, against any Excluded Taxes attributable to such Lender or the
Issuing Lender, in each case, that are payable or paid by the Administrative
Agent or a Credit Party in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the Issuing Lender hereby authorize the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Issuing lender, as the case may be, under this Agreement or any other
Loan Document against any amount due to the Administrative Agent under this
subpart (ii).


(d)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority, as provided in this Section
3.2, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.2(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if, in the Lender’s reasonable judgment, such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense, or would materially prejudice the legal or commercial position of such
Lender.


(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable written request of the Borrower or the Administrative Agent),
executed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (y) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (z) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (y) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (z) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN-E (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and other certification
documents from each beneficial owner, as applicable; provided that if, the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate, substantially in the form
of Exhibit F-4 hereto on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subpart (D), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.


(iii)    Each Lender agrees that if, any form or certification it previously
delivered pursuant to this Section 3.2 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the Issuing Lender, or have any obligation to
pay to any Lender or the Issuing Lender, any refund of Taxes withheld or
deducted from funds paid for the account of such Lender or the Issuing Lender,
as the case may be. If any Recipient determines, in its sole but reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section 3.2, it shall pay to such
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section 3.2 with respect to the Taxes giving rise to such refund); net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Credit
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Credit Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to such Credit Party pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Credit Party or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.2 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the Issuing Lender, the
termination of the Commitment and the repayment, satisfaction or discharge of
all other Obligations.


Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 11.3(c) or 11.10 hereof. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) or the applicable Swing Loan Maturity
Date in each case at the applicable rate of interest for such Loans provided for
herein over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the appropriate
London interbank market, along with any administration fee charged by such
Lender. A certificate as to any amounts payable pursuant to this Section 3.3
submitted to the Borrower (with a copy to the Administrative Agent) by any
Lender, together with a reasonably detailed calculation and description of such
amounts, shall be conclusive absent manifest error. The obligations of the
Borrower pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.


Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an Affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
3.1 or 3.2(a) hereof.


Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.


(a)    If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any Law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by Law or such assertion.


(b)    If the Administrative Agent or the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain such Eurodollar Loan shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of such Eurodollar
Loan or, failing that, will be deemed to have converted such request into a
request for a borrowing of a Base Rate Loan in the amount specified therein.


(c)    Notwithstanding the foregoing, in the event the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.5(b) have arisen and such
circumstances are unlikely to be temporary, (ii) Thomson Reuters or Bloomberg
(or any Person that takes over the administration of such rate) discontinues its
administration and publication of interest settlement rates for deposits in
Dollars, or (iii) the supervisor for the administrator of the interest
settlement rate described in Section 3.5(b) or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such interest settlement rate shall no
longer be used for determining interest rates for loans (such specific date, the
“Scheduled Unavailability Date”), then the Administrative Agent and the Borrower
shall seek to jointly agree upon an alternate rate of interest to the Eurodollar
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and the Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable. Notwithstanding
anything to the contrary in Section 11.3, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five (5)
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment; provided, that in the event that such
alternate rate of interest is established solely based upon the circumstances
described in clause (iii) above, then such alternate rate of interest shall not
become effective under such amendment until the Scheduled Unavailability Date.
Until an alternate rate of interest shall be determined in accordance with this
Section 3.5(c), (x) any request pursuant to this Agreement that requests the
conversion to, or continuation of, any Eurodollar Loan shall be ineffective and
any such Eurodollar Loan shall be continued as or converted to, as the case may
be, a Base Rate Loan, and (y) if any request is made for a Eurodollar Loan, such
Loan shall be made as a Base Rate Loan. If the alternate rate of interest
determined pursuant to this Section 3.5(c) shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.


Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Law, (b) no Default or Event of Default shall have occurred and be
continuing at the time of such replacement, (c) prior to any such replacement,
such Lender shall have taken no action under Section 3.4 hereof so as to
eliminate the continued need for payment of amounts owing pursuant to Section
3.1 or 3.2(a) hereof or, if it has taken any action, such request has still been
made, (d) the replacement financial institution shall purchase, at par, all
Loans and other amounts owing to such replaced Lender on or prior to the date of
replacement and assume all commitments and obligations of such replaced Lender,
(e) the appropriate Borrower shall be liable to such replaced Lender under
Section 3.3 hereof if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement Lender, if not already a Lender, shall be satisfactory to
the Administrative Agent, (g) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 11.9 hereof
(provided that the Borrower (or the succeeding Lender, if such Lender is
willing) shall be obligated to pay the assignment fee referred to therein), and
(h) until such time as such replacement shall be consummated, the appropriate
Borrower shall pay all additional amounts (if any) required pursuant to Section
3.1 or 3.2(a) hereof, as the case may be; provided that a Lender shall not be
required to make any such assignment if, prior thereto, as a result of a waiver
by such Lender or otherwise, the circumstances entitling the Borrower to replace
such Lender cease to apply.


Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.




ARTICLE IV. CONDITIONS PRECEDENT


Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:


(a)    all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;


(b)    the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.5 hereof;


(c)    no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and


(d)    each of the representations and warranties contained in Article VI hereof
shall be true in all material respects (or in all respects in the case of any
representation or warranty qualified by materiality or Material Adverse Effect)
as if made on and as of the date of such Credit Event, except to the extent that
any thereof expressly relate to an earlier date, in which case such
representation and warranty shall be true and correct in all material respects
(or in all respects in the case of any representation or warranty qualified by
materiality or Material Adverse Effect) as of such earlier date.


Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above. Notwithstanding the failure to satisfy the conditions precedent set
forth in this Section 4.1, unless otherwise directed by the Required Lenders,
the Administrative Agent may, but shall have no obligation to, continue to make
Loans, and the Issuing Lender may, but shall have no obligation to, issue,
amend, renew or extend, or cause to be issued, amended, renewed or extended, any
Letter of Credit for the ratable account and risk of the Lenders from time to
time, if the Administrative Agent believes that making such Loans or issuing,
amending, renewing or extending, or causing the issuance, amendment, renewal or
extension of, any such Letter of Credit is in the best interests of the Lenders.


Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:


(a)    Notes as Requested. The Borrower shall have executed and delivered to
(i) each Lender requesting a Revolving Credit Note such Lender’s Revolving
Credit Note, and (ii) the Swing Line Lender the Swing Line Note, if requested by
the Swing Line Lender.


(b)    Guaranty of Payment and Security Document Confirmations. Each Guarantor
of Payment shall have executed and delivered to the Administrative Agent, for
the benefit of the Lenders, confirmation of the continuing effectiveness of
(i) the Guaranty of Payment executed by such Guarantor of Payment in connection
with the Original Credit Agreement, and (ii) each Security Document executed by
such Guarantor of Payment, as applicable, in connection with the Original Credit
Agreement


(c)    Intellectual Property Security Agreements. Each Credit Party that owns
federally registered intellectual property shall have executed and delivered to
the Administrative Agent, for the benefit of the Lenders, an Intellectual
Property Security Agreement, in form and substance satisfactory to the
Administrative Agent.


(d)    Collateral Access Agreements. The Borrower shall have delivered to the
Administrative Agent a Collateral Access Agreement, for each location of a
Credit Party where any of the collateral securing any part of the Obligations is
located, unless such location is owned by the Company that owns the collateral
located there; provided that the Borrower shall not be required to deliver a
Collateral Access Agreement with respect to any such location if it would not be
required to deliver a Collateral Access Agreement pursuant to Section 5.21(e)
hereof.


(e)    Lien Searches. With respect to the property owned or leased by each
Credit Party, and any other property securing the Secured Obligations, the
Borrower shall have caused to be delivered to the Administrative Agent (i) the
results of Uniform Commercial Code lien searches, satisfactory to the
Administrative Agent and the Lenders, (ii) the results of federal and state tax
lien and judicial lien searches and pending litigation and bankruptcy searches,
in each case, satisfactory to the Administrative Agent and the Lenders, and
(iii) Uniform Commercial Code termination statements reflecting termination of
all U.C.C. Financing Statements previously filed by any Person and not expressly
permitted pursuant to Section 5.9 hereof.


(f)    Officer’s Certificate, Resolutions, Organizational Documents. The
Borrower shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of each Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of
(i) the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution, delivery
and performance of the Loan Documents and the execution and performance of other
Related Writings to which such Credit Party is a party, and the consummation of
the transactions contemplated thereby, and (ii) the Organizational Documents of
such Credit Party.


(g)    Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed or qualified
as a foreign entity.


(h)    Legal Opinion. The Borrower shall have delivered to the Administrative
Agent an opinion of counsel for the Borrower and each other Credit Party, in
form and substance satisfactory to the Administrative Agent and the Lenders.


(i)    Insurance Certificates. The Borrower shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form and
proof of endorsements satisfactory to the Administrative Agent and the Lenders,
providing for adequate personal property and liability insurance for each
Company, with the Administrative Agent, on behalf of the Lenders, listed as
lender’s loss payee and additional insured, as appropriate.


(j)    Administrative Agent Fee Letter, Closing Fee Letter and Other Fees. The
Borrower shall have (i) executed and delivered to the Administrative Agent, the
Administrative Agent Fee Letter and paid to the Administrative Agent, for its
sole account, the fees stated therein, (ii) executed and delivered to the
Administrative Agent, the Closing Fee Letter and paid to the Administrative
Agent, for the benefit of the Lenders, the fees stated therein, and (iii) paid
all legal fees and expenses of the Administrative Agent in connection with the
preparation and negotiation of the Loan Documents.


(k)    Closing Certificate. The Borrower shall have delivered to the
Administrative Agent and the Lenders an officer’s certificate certifying that,
as of the Closing Date, (i) all conditions precedent set forth in this Article
IV have been satisfied, (ii) no Default or Event of Default exists or
immediately after the first Credit Event will exist, and (iii) each of the
representations and warranties contained in Article VI hereof are true and
correct as of the Closing Date.


(l)    Letter of Direction. The Borrower shall have delivered to the
Administrative Agent a letter of direction authorizing the Administrative Agent,
on behalf of the Lenders, to disburse the proceeds of the Loans, which letter of
direction includes the authorization to transfer funds under this Agreement and
the wire instructions that set forth the locations to which such funds shall be
sent.


(m)    No Material Adverse Change. No material adverse change, in the reasonable
judgment of the Administrative Agent, shall have occurred in the financial
condition, operations or prospects of the Companies taken as a whole since
December 31, 2017.


(n)    Miscellaneous. The Borrower shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders.




ARTICLE V. COVENANTS


Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property (including, if
applicable, insurance required by the National Flood Insurance Reform Act of
1994) in such form, written by such companies, in such amounts, for such
periods, and against such risks as may be acceptable to the Administrative
Agent, with provisions satisfactory to the Administrative Agent for, with
respect to Credit Parties, payment of all losses thereunder to the
Administrative Agent, for the benefit of the Lenders, and such Company as their
interests may appear (with lender’s loss payable and additional insured
endorsements, as appropriate, in favor of the Administrative Agent, for the
benefit of the Lenders), and, if required by the Administrative Agent after the
occurrence of an Event of Default, the Borrower shall deposit the policies with
the Administrative Agent. Any such policies of insurance shall provide for no
fewer than thirty (30) days prior written notice of cancellation to the
Administrative Agent and the Lenders. Any sums received by the Administrative
Agent, for the benefit of the Lenders, in payment of insurance losses, returns,
or unearned premiums under the policies may, at the option of the Administrative
Agent, be applied upon the Obligations whether or not the same is then due and
payable, or may be delivered to the Companies for the purpose of replacing,
repairing, or restoring the insured property. The Administrative Agent is hereby
authorized to act as attorney-in-fact for the Companies, after the occurrence
and during the continuance of an Event of Default, in obtaining, adjusting,
settling and canceling such insurance and endorsing any drafts. In the event of
failure to provide such insurance as herein provided, the Administrative Agent
may, at its option, provide such insurance and the Borrower shall pay to the
Administrative Agent, upon demand, the cost thereof. Should the Borrower fail to
pay such sum to the Administrative Agent upon demand, interest shall accrue
thereon, from the date of demand until paid in full, at the Default Rate. Within
ten days of the Administrative Agent’s written request, the Borrower shall
furnish to the Administrative Agent such information about the insurance of the
Companies as the Administrative Agent may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to the
Administrative Agent and certified by a Financial Officer.


Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all material taxes, assessments
and governmental charges and levies (except only those so long as and to the
extent that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206‑207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.


Section 5.3. Financial Statements and Information.


(a)    Quarterly Financials. The Borrower shall deliver to the Administrative
Agent and the Lenders, within forty-five (45) days after the end of each of the
first three (3) quarterly periods of each fiscal year of the Borrower (or, if
earlier, within five (5) days after the date on which the Borrower shall be
required to submit its Form 10-Q), balance sheets of the Companies as of the end
of such period and statements of income (loss), stockholders’ equity and cash
flow for the quarter and fiscal year to date periods, all prepared on a
Consolidated and consolidating (in accordance with GAAP) basis, in form and
detail satisfactory to the Administrative Agent and the Lenders and certified by
a Financial Officer.


(b)    Annual Audit Report. The Borrower shall deliver to the Administrative
Agent, within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, within five days after the date which Borrower shall be
required to submit its Form 10‑K), an annual audit report of the Borrower for
that year prepared on a Consolidated and consolidating (in accordance with GAAP)
basis, in form and detail satisfactory to the Administrative Agent and certified
by an unqualified opinion of an independent public accountant satisfactory to
the Administrative Agent, which report shall include balance sheets and
statements of income (loss), stockholders’ equity and cash-flow for that period.


(c)    Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (a) and (b) above, a Compliance Certificate.


(d)    Management Reports. The Borrower shall deliver to the Administrative
Agent, concurrently with the delivery of the annual audit report referenced in
subsection (b) above, a copy of any management report, letter or similar writing
that may have been furnished to the Borrower by the independent public
accountants in respect of the systems, operations, financial condition or
properties of the Companies.


(e)    Projections. The Borrower shall deliver to the Administrative Agent,
within thirty (30) days after the end of each fiscal year of the Borrower,
projected quarterly balance sheets, income statements, cash-flow statements and
a calculation of the projected compliance with Section 5.7 hereof for the then
current fiscal year of the Borrower, all prepared on a Consolidated basis,
consistent with GAAP and in form and detail satisfactory to the Administrative
Agent.


(f)    Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten days of the written request of
the Administrative Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be submitted in form and detail satisfactory to the
Administrative Agent or such Lender and certified by a Financial Officer of the
Company or Companies in question.


(g)    Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent and the Lenders (or give notice of the availability thereof
on the SEC Edgar website), as soon as available, (i) copies of Form 10-Q
quarterly reports, Form 10‑K annual reports and Form 8-K current reports, (ii)
notice of (and upon the request of the Administrative Agent, copies of) any
other filings made by the Borrower with the SEC, and (iii) notice of (and, upon
the request of the Administrative Agent, copies of) any other information that
is provided by the Borrower to its shareholders generally.


(h)    Generally. All documents and other information required to be provided to
the Administrative Agent shall also be provided to the Lenders (or distributed
or otherwise made available to the Lenders by the Administrative Agent).


Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete, in all material respects, records and books of account, including,
without limiting the generality of the foregoing, appropriate provisions for
possible losses and liabilities, all in accordance with GAAP, and at all
reasonable times (during normal business hours and, other than after the
occurrence of an Event of Default, upon reasonable notice to such Company)
permit the Administrative Agent or any Lender, or any representative of the
Administrative Agent or such Lender, to examine such Company’s books and records
and to make excerpts therefrom and transcripts thereof.


Section 5.5. Franchises; Change in Business.


(a)    Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its material rights and franchises
necessary for its business, except as otherwise permitted pursuant to Section
5.12 hereof.


(b)    No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.


Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC, established thereunder in connection with any
ERISA Plan. The Borrower shall furnish to the Administrative Agent and the
Lenders (a) as soon as possible and in any event within thirty (30) days after
any Company knows or has reason to know that any material Reportable Event with
respect to any ERISA Plan has occurred, a statement of a Financial Officer of
such Company, setting forth details as to such Reportable Event and the action
that such Company proposes to take with respect thereto, together with a copy of
the notice of such Reportable Event given to the PBGC if a copy of such notice
is available to such Company, and (b) promptly after receipt thereof, a copy of
any material notice such Company, or any member of the Controlled Group may
receive from the PBGC or the Internal Revenue Service with respect to any ERISA
Plan administered by such Company; provided that this latter clause shall not
apply to notices of general application promulgated by the PBGC or the Internal
Revenue Service. The Borrower shall promptly notify the Administrative Agent of
any material taxes assessed, proposed to be assessed or that the Borrower has
reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section 5.6, “material”
means the measure of a matter of significance that shall be determined as being
an amount equal to five percent (5%) of Consolidated Net Worth. As soon as
practicable, and in any event within twenty (20) days, after any Company shall
become aware that an ERISA Event shall have occurred, such Company shall provide
the Administrative Agent with notice of such ERISA Event with a certificate by a
Financial Officer of such Company setting forth the details of the event and the
action such Company or another Controlled Group member proposes to take with
respect thereto. The Borrower shall, at the request of the Administrative Agent,
deliver or cause to be delivered to the Administrative Agent true and correct
copies of any documents relating to the ERISA Plan of any Company.


Section 5.7. Financial Covenants.


(a)    Leverage Ratio. The Borrower shall not suffer or permit at any time the
Leverage Ratio, as of the end of each fiscal quarter of the Borrower, to exceed
3.00 to 1.00.


(b)    Fixed Charge Coverage Ratio. The Borrower shall not suffer or permit at
any time the Fixed Charge Coverage Ratio, as of the end of each fiscal quarter
of the Borrower, to be less than 1.20 to 1.00.


Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:


(a)    the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;


(b)    any loans granted to, or Capitalized Lease Obligations entered into by,
any Company for the purchase or lease of fixed assets (and refinancings of such
loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such loans and Capitalized
Lease Obligations for all Companies shall not exceed Two Million Dollars
($2,000,000) at any time outstanding;


(c)    the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);


(d)    loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;


(e)    Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;


(f)    Permitted Foreign Subsidiary Loans, Guaranties and Investments;


(g)    Indebtedness consisting of earn-out payments or unsecured obligations in
respect of purchase price adjustments in connection with Acquisitions permitted
hereunder in an aggregate amount not to exceed Five Million Dollars ($5,000,000)
at any time outstanding (for clarification, payments on Indebtedness of this
type shall be subject to the provisions of Section 5.15(a) hereof);


(h)    in addition to the Indebtedness set forth in subsection (g) above,
Indebtedness consisting of earn-out payments or unsecured obligations in respect
of purchase price adjustments in connection with Acquisitions permitted
hereunder; so long as, at such time that such obligations are no longer
contingent and appear in the liabilities section of the balance sheet of such
Company, such Indebtedness is at all times subject to a subordination agreement
in form and substance reasonably satisfactory to the Administrative Agent (for
clarification, payments on Indebtedness of this type shall be subject to the
provisions of Section 5.15(a) hereof); and


(i)    other unsecured Indebtedness, in addition to the Indebtedness listed
above, in an aggregate principal amount for all Companies not to exceed One
Million Dollars ($1,000,000) at any time outstanding.


Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:


(a)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;


(b)    other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;


(c)    any Lien granted to the Administrative Agent, for the benefit of the
Lenders (and Affiliates thereof);


(d)    the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;


(e)    purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Liens
are limited to the purchase price and only attaches to the property being
acquired;


(f)    Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to the Borrower or a Guarantor of Payment;


(g)    Liens arising in the ordinary course of business on amounts deposited to
secure any Credit Party’s obligations in connection with worker’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations;


(h)    easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company; or


(i)    other Liens (including all Liens existing on the Closing Date as set
forth in Schedule 5.9 hereto), not incurred in connection with the incurring of
Indebtedness, securing amounts, in the aggregate for all Companies, not to
exceed One Hundred Fifty Thousand Dollars ($150,000) at any time.


No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.


Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non‑compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.


Section 5.11. Investments, Loans and Guaranties. No Company shall, without the
prior written consent of the Administrative Agent and the Required Lenders,
(a) create, acquire or hold any Subsidiary, (b) make or hold any investment in
any stocks, bonds or securities of any kind, (c) be or become a party to any
joint venture or other partnership, (d) make or keep outstanding any advance or
loan to any Person, or (e) be or become a Guarantor of any kind (other than a
Guarantor of Payment under the Loan Documents); provided that this Section 5.11
shall not apply to the following:


(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the
ordinary course of business;


(ii)    any investment in direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;


(iii)    any investment in commercial paper or securities that at the time of
such investment is assigned the highest quality rating in accordance with the
rating systems employed by either Moody’s or Standard & Poor’s;


(iv)    the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;


(v)    loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(d) hereof) of, a Company from or by a Company so long as each
such Company is a Credit Party;


(vi)    Permitted Foreign Subsidiary Loans, Guaranties and Investments;


(vii)    the creation of a Subsidiary for the purpose of making an Acquisition
permitted by Section 5.13 hereof or the holding of any Subsidiary as a result of
an Acquisition made pursuant to Section 5.13 hereof, and investments therein, so
long as, in each case, such Acquisition is permitted under Section 5.13 hereof
and such Subsidiary becomes a Guarantor of Payment promptly following such
Acquisition if required by Section 5.20 hereof;


(viii)    Patriot Capital Payments, so long as (A) no Default or Event of
Default shall then exist or, after giving pro forma effect to such payment,
thereafter shall begin to exist, (B) the aggregate amount of all such Patriot
Capital Payments shall not exceed Two Million Dollars ($2,000,000) in any
calendar quarter and (C) Patriot Corporation shall, within twenty (20) days of
receiving any such Patriot Capital Payment, make corresponding payments to a
Credit Party in an amount not less than the amount of such Patriot Capital
Payment; or


ix)    any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
Fifty Thousand Dollars ($50,000) at any time outstanding.


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account repayments, redemptions and return of capital.


Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:


(a)    a Company (other than the Borrower) may merge with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or (ii)
any one or more Guarantors of Payment (provided that a Guarantor of Payment
shall be the continuing or surviving Person);


(b)    a Company (other than the Borrower) may sell, lease, transfer or
otherwise dispose of any of its assets to (i) the Borrower or (ii) any Guarantor
of Payment;


(c)    a Foreign Subsidiary may merge or amalgamate with another Company
provided that, if either Company is a Credit Party, a Credit Party shall be the
continuing or surviving Person and a Borrower shall be a continuing or surviving
Person;


(d)    a Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer useful in such Company’s business; and


(e)    Acquisitions may be effected in accordance with the provisions of Section
5.13 hereof.


Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided
that a Company may effect an Acquisition so long as such Acquisition meets all
of the following requirements:


(a)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including the Borrower, the Borrower shall be the surviving
entity;


(b)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including a Credit Party (other than the Borrower), a Credit
Party shall be the surviving entity;


(c)    the business to be acquired shall be similar, or related to, or
incidental to the lines of business of the Companies;


(d)    the Companies shall be in full compliance with the Loan Documents both
prior to and after giving pro forma effect to such Acquisition;


(e)    no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;


(f)    such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;


(g)    the Liquidity Amount shall be no less than Twenty Million Dollars
($20,000,000) both prior to and after giving pro forma effect to such
Acquisition;


(h)    the Leverage Ratio, both prior to and after giving pro forma effect to
such Acquisition, shall be no greater than 2.75 to 1.00;


(i)    the Borrower shall have provided to the Administrative Agent and the
Lenders, (i) at least ten (10) Business Days prior to such Acquisition,
historical financial statements of the target entity and a pro forma financial
statement of the Companies accompanied by a certificate of a Financial Officer
showing that the target entity has generated positive Target EBITDA (subject to
adjustments as may be agreed to by the Administrative Agent) for the most
recently completed four fiscal quarters prior to such Acquisition; and (ii) such
other information regarding the Acquisition as the Administrative Agent and the
Lenders may reasonably request;


(j)    the aggregate amount of cash Consideration paid for all Acquisitions for
all Companies during any fiscal year of the Borrower, would not exceed
Twenty-Five Million Dollars ($25,000,000);


(k)    the aggregate amount of Consideration paid for all Acquisitions for all
Companies during any fiscal year of the Borrower, would not exceed Forty Million
Dollars ($40,000,000); and


(l)    on or prior to the closing date for such Acquisition, the Borrower shall
have delivered to the Administrative Agent an officer’s certificate of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in subparts (a) through
(k) above have been satisfied or will be satisfied on or prior to the
consummation of such Acquisition, along with executed copies of the Acquisition
documents.


Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall occur:


(a)    a Default or Event of Default may occur hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete;


(b)    the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that, if successful, is
reasonably likely to have a Material Adverse Effect; or


(c)    the Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.


Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that a Company may make Capital
Distributions so as long as (a) the Liquidity Amount is no less than Twenty
Million Dollars ($20,000,000) both prior to and after giving pro forma effect to
each such payment, (b) the Fixed Charge Coverage Ratio shall be greater than
1.25 to 1.00 both prior to and after giving pro forma effect to each such
payment, (c) the Leverage Ratio shall be no greater than 2.25 to 1.00 both prior
to and after giving pro forma effect to each such payment, and (iv) no Default
or Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist.


Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. The Borrower shall furnish to the
Administrative Agent and the Lenders, promptly after receipt thereof, a copy of
any notice any Company may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against such Company, any real property in which such Company holds any interest
or any past or present operation of such Company. No Company shall allow the
release or disposal of hazardous waste, solid waste or other wastes on, under or
to any real property in which any Company holds any ownership interest or
performs any of its operations, in violation of any material Environmental Law.
As used in this Section 5.16, “litigation or proceeding” means any demand,
claim, notice, suit, suit in equity action, administrative action, investigation
or inquiry whether brought by any Governmental Authority or private Person, or
otherwise. The Borrower shall defend, indemnify and hold the Administrative
Agent and the Lenders harmless against all costs, expenses, claims, damages,
penalties and liabilities of every kind or nature whatsoever (including
attorneys’ fees) arising out of or resulting from the noncompliance of any
Company with any Environmental Law. Such indemnification shall survive any
termination of this Agreement.


Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate of a Company (other
than a Company that is a Credit Party) on terms that shall be less favorable to
such Company than those that might be obtained at the time in a transaction with
a Person that is not an Affiliate of a Company; provided that the foregoing
shall not prohibit (a) the payment of customary and reasonable directors’ fees
to directors who are not employees of a Company or an Affiliate of a Company;
(b) any employment agreement, employee benefit plan, stock option plan, officer,
director, consultant or employee indemnification agreement (and the payment of
indemnities and fees pursuant to such arrangements) or any similar arrangement
entered into by a Company in the ordinary course of business; (c) loans to
employees or officers to the extent permitted under this Agreement; (d) loans
and investments in Foreign Subsidiaries permitted under Section 5.11 hereof; and
(e) the Patriot Capital Payments.


Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies and for the refinancing of existing Indebtedness and for Acquisitions
permitted hereunder. Neither the Borrower nor any of its Subsidiaries and their
respective directors, officers, employees and agents will, directly or
indirectly, use the proceeds of the Loans and Letters of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary,
Affiliate of the Borrower, joint venture partner or other Person, (a) to finance
or facilitate activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, (b) in furtherance of an offer, promise to pay, or the
authorization thereof, or any other offering of value, to any Person in
violation of any Anti-Corruption Laws, or (c) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.


Section 5.19. Corporate Names and Locations of Collateral. No Company shall
(a) change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrower shall have provided
the Administrative Agent and the Lenders with at least ten Business Days prior
written notice thereof. The Borrower shall also provide the Administrative Agent
with at least thirty (30) days prior written notification of (i) any change in
any location where any Company’s Inventory or Equipment is maintained, and any
new locations where any Company’s Inventory or Equipment is to be maintained;
(ii) any change in the location of the office where any Company’s records
pertaining to its Accounts are kept; (iii) the location of any new places of
business and the changing or closing of any of its existing places of business;
and (iv) any change in the location of any Company’s chief executive office. In
the event of any of the foregoing or if otherwise deemed appropriate by the
Administrative Agent, the Administrative Agent is hereby authorized to file new
U.C.C. Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in the Administrative Agent’s sole discretion, to perfect or continue
perfected the security interest of the Administrative Agent, for the benefit of
the Lenders, in the Collateral. The Borrower shall pay all filing and recording
fees and taxes in connection with the filing or recordation of such U.C.C.
Financing Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative Agent pays the same. Such
amounts not so paid or reimbursed shall be Related Expenses hereunder.


Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.


(a)    Guaranties and Security Documents. Each Subsidiary (that is not a Dormant
Subsidiary, a CFC or a Subsidiary that is held directly or indirectly by a CFC)
created, acquired or held subsequent to the Closing Date, shall promptly execute
and deliver to the Administrative Agent, for the benefit of the Lenders, a
Guaranty of Payment (or a Guaranty of Payment Joinder) of all of the Obligations
and a Security Agreement (or a Security Agreement Joinder), and mortgages, as
appropriate, such agreements to be prepared by the Administrative Agent and in
form and substance acceptable to the Administrative Agent, along with any such
other supporting documentation, Security Documents, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent. With respect to a Subsidiary that has
been classified as a Dormant Subsidiary, at such time that such Subsidiary no
longer meets the requirements of a Dormant Subsidiary, the Borrower shall
provide to the Administrative Agent prompt written notice thereof, and shall
provide, with respect to such Subsidiary, all of the documents referenced in the
foregoing sentence. In addition, each such Subsidiary shall be subject to the
Patriot Act requirements set forth in Section 11.11 hereof.


(b)    Pledge of Stock or Other Ownership Interest. With respect to the creation
or acquisition of a Subsidiary (that is not a Subsidiary of a CFC), the Borrower
shall deliver to the Administrative Agent, for the benefit of the Lenders, all
of the share certificates (or other evidence of equity) owned by a Credit Party
pursuant to the terms of a Pledge Agreement prepared by the Administrative Agent
and in form and substance satisfactory to the Administrative Agent, and executed
by the appropriate Credit Party; provided that no such pledge shall include
shares of voting capital stock or other voting equity interests of any Foreign
Subsidiary that is a CFC in excess of sixty-five percent (65%) of the total
outstanding shares of voting capital stock or other voting equity interest of
such Foreign Subsidiary, whether held directly or indirectly through a
disregarded entity.


(c)    Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrower’s cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable Company promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof.


Section 5.21. Collateral. Each Credit Party shall:


(a)    at all reasonable times and, except after the occurrence of an Event of
Default, upon reasonable notice, allow the Administrative Agent and the Lenders
by or through any of the Administrative Agent’s officers, agents, employees,
attorneys or accountants to (i) examine, inspect and make extracts from such
Credit Party’s books and other records, including, without limitation, the tax
returns of such Credit Party, (ii) arrange for verification of such Credit
Party’s Accounts, under reasonable procedures, directly with Account Debtors or
by other methods, (iii) examine and inspect such Credit Party’s Inventory and
Equipment, wherever located, (iv) subject to Section 2.8(c) hereof, conduct
collateral field audits and brand appraisals;


(b)    promptly furnish to the Administrative Agent or any Lender upon request
(i) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of such Credit
Party’s Accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as the Administrative
Agent or such Lender may request;


(c)    promptly notify the Administrative Agent in writing upon the acquisition
or creation of any Accounts with respect to which the Account Debtor is the
United States or any other Governmental Authority, or any business that is
located in a foreign country;


(d)    promptly notify the Administrative Agent in writing upon the acquisition
or creation by any Credit Party of a Deposit Account or Securities Account not
maintained at the Administrative Agent, and at no time permit the aggregate
balance in all Deposit Accounts and Securities Accounts that are not maintained
at the Administrative Agent, to exceed Two Hundred Fifty Thousand Dollars
($250,000) at any time;


(e)    promptly notify the Administrative Agent in writing whenever the
Equipment or Inventory of a Company is located at a location of a third party
(other than another Company) that is not listed on Schedule 6.9 hereto and cause
to be executed any Collateral Access Agreement that may be required by the
Administrative Agent or the Required Lenders; provided that a Collateral Access
Agreement shall not be required for (i) any Equipment or Inventory located at
such location to the extent that the aggregate value of all Equipment and
Inventory of all Companies maintained at such location does not exceed Two
Hundred Fifty Thousand Dollars ($250,000) and (ii) Inventory located at any
Apple Consignment Hub identified on Schedule 6.9 hereto (and any other Apple
Consignment Hub identified by the Borrower to the Administrative Agent in
writing) to the extent that the aggregate value of all Inventory of all
Companies located at such Apple Consignment Hubs does not exceed Three Million
Five Hundred Thousand Dollars ($3,500,000); provided further that, at the
discretion of the Administrative Agent, a Collateral Access Agreement shall be
required for any such third party location where billing and/or accounts
receivable collections are performed;


(f)    promptly notify the Administrative Agent and the Lenders in writing of
any information that such Credit Party has or may receive with respect to the
Collateral that might reasonably be determined to materially and adversely
affect the value thereof or the rights of the Administrative Agent and the
Lenders with respect thereto;


(g)    maintain such Credit Party’s (i) Equipment in good operating condition
and repair, ordinary wear and tear excepted, making all necessary replacements
thereof so that the value and operating efficiency thereof shall at all times be
maintained and preserved, (ii) finished goods Inventory in saleable condition,
and (iii) other items of Collateral, taken as an entirety, in such conditions as
is consistent with generally accepted business practices, ordinary wear and tear
excepted;


(h)    deliver to the Administrative Agent, to hold as security for the Secured
Obligations, all certificated Investment Property owned by such Credit Party, in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent, or in the event such Investment
Property is in the possession of a Securities Intermediary or credited to a
Securities Account, execute with the related Securities Intermediary a
Securities Account Control Agreement over such Securities Account in favor of
the Administrative Agent, for the benefit of the Lenders, in form and substance
satisfactory to the Administrative Agent;


(i)    provide to the Administrative Agent, on a quarterly basis (as necessary),
a list of any patents, trademarks or copyrights that have been federally
registered by a Credit Party since the last list so delivered, and provide for
the execution of an appropriate Intellectual Property Security Agreement; and


(j)    upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to the Administrative Agent and the Lenders their
respective rights hereunder and in or to the Collateral.


Each Credit Party hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the Inventory or Equipment of
any Credit Party, such Credit Party shall, upon request of the Administrative
Agent, (i) execute and deliver to the Administrative Agent a short form security
agreement, prepared by the Administrative Agent and in form and substance
satisfactory to the Administrative Agent, and (ii) deliver such certificate or
application to the Administrative Agent and cause the interest of the
Administrative Agent, for the benefit of the Lenders, to be properly noted
thereon. The Borrower hereby authorizes the Administrative Agent or the
Administrative Agent’s designated agent (but without obligation by the
Administrative Agent to do so) to incur Related Expenses (whether prior to,
upon, or subsequent to any Default or Event of Default), and the Borrower shall
promptly repay, reimburse, and indemnify the Administrative Agent and the
Lenders for any and all Related Expenses. If the Borrower fails to keep and
maintain its Equipment in good operating condition, ordinary wear and tear
excepted, the Administrative Agent may (but shall not be required to) so
maintain or repair all or any part of the Borrower’s Equipment and the cost
thereof shall be a Related Expense. All Related Expenses are payable to the
Administrative Agent upon demand therefor; the Administrative Agent may, at its
option, debit Related Expenses directly to any Deposit Account of a Company
located at the Administrative Agent or the Revolving Loans.


Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any real or personal property (other than
in the ordinary course of business and excluding Accounts, Inventory, Equipment
and General Intangibles and other property acquired in the ordinary course of
business) acquired by any Company subsequent to the Closing Date. In addition to
any other right that the Administrative Agent and the Lenders may have pursuant
to this Agreement or otherwise, upon written request of the Administrative
Agent, whenever made, the Borrower shall, and shall cause each Guarantor of
Payment to, grant to the Administrative Agent, for the benefit of the Lenders,
as additional security for the Secured Obligations, a first Lien on any real or
personal property of the Borrower and each Guarantor of Payment (other than for
leased equipment or equipment subject to a purchase money security interest in
which the lessor or purchase money lender of such equipment holds a first
priority security interest, in which case, the Administrative Agent shall have
the right to obtain a security interest junior only to such lessor or purchase
money lender), including, without limitation, such property acquired subsequent
to the Closing Date, in which the Administrative Agent does not have a first
priority Lien. The Borrower agrees that, within ten days after the date of such
written request, to secure all of the Secured Obligations by delivering to the
Administrative Agent security agreements, intellectual property security
agreements, pledge agreements, mortgages (or deeds of trust, if applicable) or
other documents, instruments or agreements or such thereof as the Administrative
Agent may require. The Borrower shall pay all recordation, legal and other
expenses in connection therewith.


Section 5.23. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.


Section 5.24. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the covenants, representations and agreements contained
therein shall be more restrictive than the covenants, representations and
agreements set forth herein, then the Companies shall immediately be bound
hereunder (without further action) by such more restrictive covenants,
representations and agreements with the same force and effect as if such
covenants, representations and agreements were written herein. In addition to
the foregoing, the Borrower shall provide prompt written notice to the
Administrative Agent of the creation or existence of any Material Indebtedness
Agreement that has such more restrictive provisions, and shall, within fifteen
(15) days thereafter (if requested by the Administrative Agent), execute and
deliver to the Administrative Agent an amendment to this Agreement that
incorporates such more restrictive provisions, with such amendment to be in form
and substance satisfactory to the Administrative Agent.


Section 5.25. Guaranty Under Material Indebtedness Agreement. No Company shall
be or become a primary obligor or Guarantor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be a Guarantor of Payment under this Agreement prior to or concurrently
therewith.


Section 5.26. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Company shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization, except as otherwise
provided in Section 5.19(b) hereof.


Section 5.27. Compliance with Laws. Each Company shall (a) comply with all
material federal, state, local, or foreign applicable statutes, rules,
regulations, and orders including, without limitation, those relating to
environmental protection, occupational safety and health, and equal employment
practices; (b) comply with Anti-Corruption Laws, and shall have implemented
policies and procedures designed to ensure compliance therewith; and (c) ensure
that no Company, or to the knowledge of any Company, any director or officer of
a Company, is a Person that is, or is owned or controlled by Persons that are
(i) the subject of any Sanctions, or (ii) located, organized or resident in, or
operating in, a country or territory that is, or whose government is, the
subject of Sanctions.


Section 5.28. Fiscal Year of Borrower. The Borrower shall not change the date of
its fiscal year-end without the prior written consent of the Administrative
Agent and the Required Lenders. As of the Closing Date, the fiscal year end of
the Borrower is December 31 of each year.


Section 5.29. Banking Relationship. The Borrower shall maintain its primary
banking and depository relationship with the Administrative Agent.


Section 5.30. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments related
to any of the collateral securing the Secured Obligations as the Administrative
Agent, or the Required Lenders through the Administrative Agent, may reasonably
require from time to time in order to carry out more effectively the purposes of
the Loan Documents.




ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing and in good standing (or comparable
concept in the applicable jurisdiction) under the Laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where the failure to so qualify could
not reasonably be expected to cause or result in a Material Adverse Effect. Each
Foreign Subsidiary is validly existing under the Laws of its jurisdiction of
organization. Schedule 6.1 hereto sets forth, as of the Closing Date, each
Subsidiary of the Borrower (and whether such Subsidiary is a Dormant
Subsidiary), its state (or jurisdiction) of formation, its relationship to the
Borrower, including the percentage of each class of stock or other equity
interest owned by a Company, each Person that owns the stock or other equity
interest of each Company, its tax identification number, the location of its
chief executive office and its principal place of business. Except as set forth
on Schedule 6.1 hereto, the Borrower, directly or indirectly, owns all of the
equity interests of each of its Subsidiaries.


Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.


Section 6.3. Compliance with Laws and Contracts. Each Company:


(a)    holds all material permits, certificates, licenses, orders,
registrations, franchises, authorizations, and other approvals from any
Governmental Authority necessary for the conduct of its business and is in
compliance in all material respects with all applicable Laws relating thereto;


(b)    is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance could not
reasonably be expected to have or results in a Material Adverse Effect;


(c)    is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that could not reasonably be expected to have or result in
a Material Adverse Effect;


(d)    has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in, or operating in, a country or territory that is, or whose
government is, the subject of Sanctions;


(e)    is in compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering Laws and regulations;


(f)    is in compliance with Anti-Corruption Laws, and has implemented policies
and procedures designed to ensure compliance therewith;


(g)    is in compliance with the Patriot Act; and


(h)    represents and warrants that it is not an EEA Financial Institution.


Section 6.4. Litigation and Administrative Proceedings. Except as disclosed on
Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of the Borrower,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal that could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or Governmental Authority to which any Company is a party or by which the
property or assets of any Company are bound that could reasonably be expected to
have a Material Adverse Effect, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining that could reasonably be expected to have a Material
Adverse Effect.


Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof. As of the Closing Date, the
Companies own the real estate listed on Schedule 6.5 hereto.


Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company; (b) there is and will be no mortgage or charge
outstanding covering any real property of any Company; and (c) no real or
personal property of any Company is subject to any Lien of any kind. The
Administrative Agent, for the benefit of the Lenders, upon the filing of the
U.C.C. Financing Statements and taking such other actions necessary to perfect
its Lien against collateral of the corresponding type as authorized hereunder
will have a valid and enforceable first Lien on the collateral securing the
Secured Obligations. No Company has entered into any contract or agreement
(other than a contract or agreement entered into in connection with the purchase
or lease of fixed assets that prohibits Liens on such fixed assets) that exists
on or after the Closing Date that would prohibit the Administrative Agent or the
Lenders from acquiring a Lien on, or a collateral assignment of, any of the
property or assets of any Company.


Section 6.7. Tax Returns. All federal, state, provincial and material local tax
returns and other material reports required by law to be filed in respect of the
income, business, properties and employees of each Company have been filed (or
extended or challenged as permitted by applicable law) and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein. The provision for taxes on the
books of each Company is adequate, in all material respects, for all years not
closed by applicable statutes and for the current fiscal year.


Section 6.8. Environmental Laws. Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except to the extent that any
such failure to comply could not reasonably be expected to have a Material
Adverse Effect. No litigation or proceeding arising under, relating to or in
connection with any Environmental Law or Environmental Permit is pending or, to
the best knowledge of each Company, threatened, against any Company, any real
property in which any Company holds or has held an interest or any past or
present operation of any Company. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred
(other than those that are currently being remediated in accordance with
Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in material violation of
any material Environmental Law. As used in this Section 6.8, “litigation or
proceeding” means any demand, claim, notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise.


Section 6.9. Locations. As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto. Schedule
6.9 hereto further specifies whether each location, as of the Closing Date, (a)
is owned by the Companies, or (b) is leased by a Company from a third party,
and, if leased by a Company from a third party, if a Collateral Access Agreement
has been requested. As of the Closing Date, Schedule 6.9 hereto correctly
identifies the name and address of each third party location where assets of the
Companies are located.


Section 6.10. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.


Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred or is expected to
occur with respect to an ERISA Plan. Full payment has been made of all amounts
that a Controlled Group member is required, under applicable Law or under the
governing documents, to have paid as a contribution to or a benefit under each
ERISA Plan. The liability of each Controlled Group member with respect to each
ERISA Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under the
ERISA Plan. With respect to each ERISA Plan that is intended to be qualified
under Code Section 401(a), (a) the ERISA Plan and any associated trust
operationally comply with the applicable requirements of Code Section 401(a) in
all material respects; (b) the ERISA Plan and any associated trust have been
amended to comply with all such requirements as currently in effect, other than
those requirements for which a retroactive amendment can be made within the
“remedial amendment period” available under Code Section 401(b) (as extended
under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (c) the ERISA Plan and any associated trust have received a
favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
“remedial amendment period” has not yet expired; (d) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), without regard to any
retroactive amendment that may be made within the above-described “remedial
amendment period”; and (e) no contribution made to the ERISA Plan is subject to
an excise tax under Code Section 4972. With respect to any Pension Plan, the
“accumulated benefit obligation” of Controlled Group members with respect to the
Pension Plan (as determined in accordance with Statement of Accounting Standards
No. 87, “Employers’ Accounting for Pensions”) does not exceed the fair market
value of Pension Plan assets.


Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance of any of the Loan
Documents, that has not already been obtained or completed.


Section 6.13. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. The Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.


Section 6.14. Financial Statements. The audited Consolidated financial
statements of the Borrower for the fiscal year ended December 31, 2017,
furnished to the Administrative Agent and the Lenders, are true and complete,
have been prepared in accordance with GAAP, and fairly present the financial
condition of the Companies as of the date of such financial statements and the
results of their operations for the period then ending. Since the date of such
statements, there has been no material adverse change in any Company’s financial
condition, properties or business or any change in any Company’s accounting
procedures.


Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.


Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’ notice without liability;
(f) collective bargaining agreement; or (g) other contract, agreement,
understanding, or arrangement with a third party; that, as to subparts (a)
through (g) above, if violated, breached, or terminated for any reason, would
have or would be reasonably expected to have a Material Adverse Effect.


Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the material patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
material conflict with the rights of others. Schedule 6.17 hereto sets forth all
federally registered patents, trademarks, copyrights, service marks and license
agreements owned by each Company.


Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
required by the National Flood Insurance Reform Act of 1994) and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companies. Schedule 6.18 hereto sets forth all insurance carried by the
Companies on the Closing Date, setting forth in detail the amount and type of
such insurance.


Section 6.19. Deposit Accounts and Securities Accounts. Schedule 6.19 hereto
lists all banks, other financial institutions and Securities Intermediaries at
which any Credit Party maintains Deposit Accounts or Securities Accounts as of
the Closing Date, and Schedule 6.19 hereto correctly identifies the name,
address and telephone number of each such financial institution or Securities
Intermediary, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.


Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.


Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.


Section 6.22. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.




ARTICLE VII. SECURITY


Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and Affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.


Section 7.2. Collections and Receipt of Proceeds by the Borrower.


(a)    Prior to the exercise by the Administrative Agent and the Required
Lenders of their rights under Article IX hereof, both (i) the lawful collection
and enforcement of all of the Borrower’s Accounts, and (ii) the lawful receipt
and retention by the Borrower of all Proceeds of all of the Borrower’s Accounts
and Inventory shall be as the agent of the Administrative Agent and the Lenders.


(b)    Upon written notice to the Borrower from the Administrative Agent after
the occurrence and during the continuance of an Event of Default, a Cash
Collateral Account shall be opened by the Borrower at the main office of the
Administrative Agent (or such other office as shall be designated by the
Administrative Agent) and all such lawful collections of the Borrower’s Accounts
and such Proceeds of the Borrower’s Accounts and Inventory shall be remitted
daily by the Borrower to the Administrative Agent in the form in which they are
received by the Borrower, either by mailing or by delivering such collections
and Proceeds to the Administrative Agent, appropriately endorsed for deposit in
the Cash Collateral Account. In the event that such notice is given to the
Borrower from the Administrative Agent, the Borrower shall not commingle such
collections or Proceeds with any of the Borrower’s other funds or property, but
shall hold such collections and Proceeds separate and apart therefrom upon an
express trust for the Administrative Agent, for the benefit of the Lenders. In
such case, the Administrative Agent may, in its sole discretion, and shall, at
the request of the Required Lenders, at any time and from time to time after the
occurrence and during the continuance of an Event of Default, apply all or any
portion of the account balance in the Cash Collateral Account as a credit
against (i) the outstanding principal or interest of the Loans, or (ii) any
other Secured Obligations in accordance with this Agreement. If any remittance
shall be dishonored, or if, upon final payment, any claim with respect thereto
shall be made against the Administrative Agent on its warranties of collection,
the Administrative Agent may charge the amount of such item against the Cash
Collateral Account or any other Deposit Account maintained by the Borrower with
the Administrative Agent or with any other Lender, and, in any event, retain the
same and the Borrower’s interest therein as additional security for the Secured
Obligations. The Administrative Agent may, in its sole discretion, at any time
and from time to time, release funds from the Cash Collateral Account to the
Borrower for use in the Borrower’s business. The balance in the Cash Collateral
Account may be withdrawn by the Borrower upon termination of this Agreement and
payment in full of all of the Secured Obligations.


(c)    After the occurrence and during the continuance of an Event of Default,
at the Administrative Agent’s written request, the Borrower shall cause all
remittances representing collections and Proceeds of Collateral to be mailed to
a lockbox at a location acceptable to the Administrative Agent, to which the
Administrative Agent shall have access for the processing of such items in
accordance with the provisions, terms and conditions of the customary lockbox
agreement of the Administrative Agent.


(d)    The Administrative Agent, or the Administrative Agent’s designated agent,
is hereby constituted and appointed attorney‑in‑fact for the Borrower with
authority and power to endorse, after the occurrence and during the continuance
of an Event of Default, any and all instruments, documents, and chattel paper
upon the failure of the Borrower to do so. Such authority and power, being
coupled with an interest, shall be (i) irrevocable until all of the Secured
Obligations are paid, (ii) exercisable by the Administrative Agent at any time
and without any request upon the Borrower by the Administrative Agent to so
endorse, and (iii) exercisable in the name of the Administrative Agent or the
Borrower. The Borrower hereby waives presentment, demand, notice of dishonor,
protest, notice of protest, and any and all other similar notices with respect
thereto, regardless of the form of any endorsement thereof. Neither the
Administrative Agent nor the Lenders shall be bound or obligated to take any
action to preserve any rights therein against prior parties thereto.


Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time after the occurrence of an Event of Default, all or any of
the following powers which, being coupled with an interest, shall be irrevocable
until the complete and full payment of all of the Secured Obligations:


(a)    to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or the Borrower, any and all of
the Borrower’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. The Borrower hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. The Administrative Agent shall not be bound or obligated to take any
action to preserve any rights therein against prior parties thereto;


(b)    to transmit to Account Debtors, on any or all of the Borrower’s Accounts,
notice of assignment to the Administrative Agent, for the benefit of the
Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Accounts and the amounts owing
thereon;


(c)    to transmit to purchasers of any or all of the Borrower’s Inventory,
notice of the Administrative Agent’s security interest therein, and to request
from such purchasers at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Inventory and the amounts owing
thereon by such purchasers;


(d)    to notify and require Account Debtors on the Borrower’s Accounts and
purchasers of the Borrower’s Inventory to make payment of their indebtedness
directly to the Administrative Agent;


(e)    to enter into or assent to such amendment, compromise, extension, release
or other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;


(f)    to enforce the Accounts or any thereof, or any other Collateral, by suit
or otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or the Borrower, and to withdraw any such suit or other
proceeding. The Borrower agrees to lend every assistance requested by the
Administrative Agent in respect of the foregoing, all at no cost or expense to
the Administrative Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as the Administrative
Agent may require in connection with making legal proof of any Account. The
Borrower agrees to reimburse the Administrative Agent in full for all court
costs and attorneys’ fees and every other cost, expense or liability, if any,
incurred or paid by the Administrative Agent in connection with the foregoing,
which obligation of the Borrower shall constitute Obligations, shall be secured
by the Collateral and shall bear interest, until paid, at the Default Rate;


(g)    to take or bring, in the name of the Administrative Agent or the
Borrower, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary or desirable to effect the receipt, enforcement, and collection
of the Collateral; and


(h)    to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same into
the Cash Collateral Account or, at the option of the Administrative Agent, to
apply them as a payment against the Loans or any other Secured Obligations in
accordance with this Agreement.


Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower has executed (or will execute, with respect to future Pledged Notes) an
appropriate endorsement on (or separate from) each Pledged Note and has
deposited (or will deposit, with respect to future Pledged Notes) such Pledged
Note with the Administrative Agent, for the benefit of the Lenders. The Borrower
irrevocably authorizes and empowers the Administrative Agent, for the benefit of
the Lenders, to (a) ask for, demand, collect and receive all payments of
principal of and interest on the Pledged Notes; (b) compromise and settle any
dispute arising in respect of the foregoing; (c) execute and deliver vouchers,
receipts and acquittances in full discharge of the foregoing; (d) exercise, in
the Administrative Agent’s discretion, any right, power or privilege granted to
the holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder; (e)
endorse the Borrower’s name to each check or other writing received by the
Administrative Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting foreclosure proceedings, by
conducting public or other sales or otherwise, and to take all other steps as
the Administrative Agent, in its discretion, may deem advisable in connection
with the forgoing; provided, however, that nothing contained or implied herein
or elsewhere shall obligate the Administrative Agent to institute any action,
suit or proceeding or to make or do any other act or thing contemplated by this
Section 7.4 or prohibit the Administrative Agent from settling, withdrawing or
dismissing any action, suit or proceeding or require the Administrative Agent to
preserve any other right of any kind in respect of the Pledged Notes and the
security, if any, therefor.


Section 7.5. Commercial Tort Claims. If any Credit Party shall at any time hold
or acquire a Commercial Tort Claim, such Credit Party shall promptly notify the
Administrative Agent thereof in a writing signed by such Credit Party, that sets
forth the details thereof and grants to the Administrative Agent (for the
benefit of the Lenders) a Lien thereon and on the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be prepared by and in form and
substance reasonably satisfactory to the Administrative Agent.


Section 7.6. Use of Inventory and Equipment. Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise expressly
permitted by this Agreement; and (c) use and consume any raw materials or
supplies, the use and consumption of which are necessary in order to carry on
the Borrower’s business.




ARTICLE VIII. EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):


Section 8.1. Payments. If the principal of or interest on any Loan, any amount
owing in respect of any Letters of Credit, any amount owing pursuant to Section
2.11 hereof, or any commitment or other fee, or any other Obligations owing
hereunder, shall not be paid in full when due and payable.


Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.18, 5.26, 5.27 or 5.28
hereof.


Section 8.3. Other Covenants.


(a)    If any Company shall fail or omit to perform and observe Section 5.3 or
5.4, and that Default shall not have been fully corrected within five days after
the earlier of (i) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (ii) the giving of written notice thereof to the Borrower
by the Administrative Agent that the specified Default is to be remedied.


(b)    If any Company shall fail or omit to perform or observe any agreement or
other provision (other than those referred to in Section 8.1, 8.2 or 8.3(a)
hereof) contained or referred to in this Agreement or any Related Writing that
is on such Company’s part to be complied with, and that Default shall not have
been fully corrected within fifteen (15) days after the earlier of (i) any
Financial Officer of such Company becomes aware of the occurrence thereof, or
(ii) the giving of written notice thereof to the Borrower by the Administrative
Agent or the Required Lenders that the specified Default is to be remedied.


Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous in any
material respect.


Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement,
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.


Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
the Required Lenders determine could have a Material Adverse Effect, or (b)
results in a Lien on any of the assets of any Company.


Section 8.7. Change in Control. If any Change in Control shall occur.


Section 8.8. Judgments. There is entered against any Company:


(a)    a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty (30)
days after the date on which the right to appeal has expired, provided that such
occurrence shall constitute an Event of Default only if the aggregate of all
such judgments for all such Companies, shall exceed the lesser of (i) the
Revolving Credit Availability or (ii) Five Hundred Thousand Dollars ($500,000)
(less any amount that will be covered by the proceeds of insurance and is not
subject to dispute by the insurance provider); or


(b)    any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.


Section 8.9. Material Adverse Change. There shall have occurred any condition or
event that the Administrative Agent or the Required Lenders determine has or is
reasonably likely to have a Material Adverse Effect.


Section 8.10. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of Collateral (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.


Section 8.11. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be
declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.


Section 8.12. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or Law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous Law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within ten (10) days, or shall continue undismissed for a period of
thirty (30) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other Law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors;
(i) suffer or permit to continue unstayed and in effect for thirty (30)
consecutive days any judgment, decree or order entered by a court of competent
jurisdiction, that approves a petition or an application or a proposal seeking
its reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Company; (j) have an administrative
receiver appointed over the whole or substantially the whole of its assets, or
of such Company; (k) have assets, the value of which is less than its
liabilities; or (l) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction.




ARTICLE IX. REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:


Section 9.1. Optional Defaults. If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9, 8.10 or 8.11 hereof shall occur,
the Administrative Agent may, with the consent of the Required Lenders, and
shall, at the written request of the Required Lenders, give written notice to
the Borrower to:


(a)    terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the obligation of the Issuing Lender to issue any Letter
of Credit, immediately shall be terminated; and/or


(b)    accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.


Section 9.2. Automatic Defaults. If any Event of Default referred to in Section
8.12 hereof shall occur:


(a)    all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Issuing Lender be obligated
to issue any Letter of Credit; and


(b)    the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by the Borrower.


Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Lenders for any then outstanding Letters of Credit,
Cash Collateral in an amount not less than the Minimum Collateral Amount. The
Administrative Agent and the Lenders are hereby authorized, at their option, to
deduct any and all such amounts from any deposit balances then owing by any
Lender (or any Affiliate of such Lender, wherever located) to or for the credit
or account of any Company, as security for the obligations of the Borrower and
any Guarantor of Payment to reimburse the Administrative Agent and the Lenders
for any then outstanding Letters of Credit.


Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by the Borrower or a
Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
9.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any Affiliate of such Lender, wherever located) to or for the credit or account
of the Borrower or any Guarantor of Payment, all without notice to or demand
upon the Borrower or any other Person, all such notices and demands being hereby
expressly waived by the Borrower.


Section 9.5. Equalization Provisions. Each Lender agrees with the other Lenders
that, if it at any time shall obtain any Advantage over the other Lenders, or
any thereof, in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to the Administrative Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify such Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving such Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving such Advantage is required to pay interest on such Advantage to
the Person recovering such Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that if it at
any time shall receive any payment for or on behalf of the Borrower (or through
any Guarantor of Payment) on any Indebtedness owing by the Borrower pursuant to
this Agreement (whether by voluntary payment, by realization upon security, by
reason of offset of any deposit or other indebtedness, by counterclaim or
cross-action, by the enforcement of any right under any Loan Document, or
otherwise), it will apply such payment first to any and all Obligations owing by
the Borrower to that Lender (including, without limitation, any participation
purchased or to be purchased pursuant to this Section 9.5 or any other section
of this Agreement). Each Credit Party agrees that any Lender so purchasing a
participation from the other Lenders or any thereof pursuant to this Section 9.5
may exercise all of its rights of payment (including the right of set off) with
respect to such participation as fully as if such Lender were a direct creditor
of such Credit Party in the amount of such participation.


Section 9.6. Administrative Agent’s Rights to Occupy and Use the Collateral. The
Administrative Agent and the Lenders shall at all times have the rights and
remedies of a secured party under the U.C.C., in addition to the rights and
remedies of a secured party provided elsewhere within this Agreement, in any
other Related Writing executed by the Borrower or otherwise provided in law or
equity. Upon the occurrence of an Event of Default and at all times thereafter,
the Administrative Agent may require the Borrower to assemble the collateral
securing the Secured Obligations, which the Borrower agrees to do, and make it
available to the Administrative Agent and the Lenders at a reasonably convenient
place to be designated by the Administrative Agent. The Administrative Agent
may, with or without notice to or demand upon the Borrower and with or without
the aid of legal process, make use of such force as may be necessary to enter
any premises where such collateral, or any thereof, may be found and to take
possession thereof (including anything found in or on such collateral that is
not specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of such collateral) and for that
purpose may pursue such collateral wherever the same may be found, without
liability for trespass or damage caused thereby to the Borrower. After any
delivery or taking of possession of the collateral securing the Secured
Obligations, or any thereof, pursuant to this Agreement, then, with or without
resort to the Borrower personally or any other Person or property, all of which
the Borrower hereby waives, and upon such terms and in such manner as the
Administrative Agent may deem advisable, the Administrative Agent, in its
discretion, may sell, assign, transfer and deliver any of such collateral at any
time, or from time to time. No prior notice need be given to the Borrower or to
any other Person in the case of any sale of such collateral that the
Administrative Agent determines to be perishable or to be declining speedily in
value or that is customarily sold in any recognized market, but in any other
case the Administrative Agent shall give the Borrower not fewer than ten days
prior notice of either the time and place of any public sale of such collateral
or of the time after which any private sale or other intended disposition
thereof is to be made. The Borrower waives advertisement of any such sale and
(except to the extent specifically required by the preceding sentence) waives
notice of any kind in respect of any such sale. At any such public sale, the
Administrative Agent or the Lenders may purchase such collateral, or any part
thereof, free from any right of redemption, all of which rights the Borrower
hereby waives and releases. After deducting all Related Expenses, and after
paying all claims, if any, secured by Liens having precedence over this
Agreement, the Administrative Agent may apply the net proceeds of each such sale
to or toward the payment of the Secured Obligations, whether or not then due, in
such order and by such division as the Administrative Agent, in its sole
discretion, may deem advisable. Any excess, to the extent permitted by law,
shall be paid to the Borrower, and the Borrower shall remain liable for any
deficiency. In addition, the Administrative Agent shall at all times have the
right to obtain new appraisals of the Borrower or any collateral securing the
Secured Obligations, the cost of which shall be paid by the Borrower.


Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement. In addition, the Administrative Agent shall be entitled to
exercise remedies, pursuant to the Loan Documents, against collateral securing
the Secured Obligations, on behalf of any Affiliate of a Lender that holds
Secured Obligations, and no Affiliate of a Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.


Section 9.8. Application of Proceeds.


(a)    Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent
shall be applied, unless otherwise required by the terms of the other Loan
Documents or by applicable law, as follows (provided that the Administrative
Agent shall have the right at all times to apply any payment received from the
Borrower first to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.5 and
11.6 hereof and to the payment of Related Expenses to the Administrative Agent)
with respect to payments received in connection with the Revolving Credit
Commitment, to the Lenders.


(b)    Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:


(i)    first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.5 and
11.6 hereof and to the payment of Related Expenses to the Administrative Agent;


(ii)    second, to the payment pro rata of (A) interest then accrued and payable
on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, and (E) to the extent not paid by the Borrower, to the
obligations owing to the Lenders (other than the Administrative Agent) pursuant
to Sections 11.5 and 11.6 hereof;


(iii)    third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
Affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of the applicable Company under such Hedge Agreement, and
(C) the Bank Product Obligations owing to a Lender (or an entity that is an
Affiliate of a then existing Lender) under Bank Product Agreements; with such
payment to be pro rata among (A), (B) and (C) of this subpart (iii);


(iv)    fourth, to any remaining Secured Obligations; and


(v)    finally, any remaining surplus after all of the Secured Obligations have
been paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.


Each Lender (or Affiliate of such Lender) entering into a Bank Product Agreement
or Hedge Agreement with any Company shall deliver to the Administrative Agent,
promptly (and in no even later than ten (10) days) after entering into such Bank
Product Agreement or Hedge Agreement, written notice in form and substance
satisfactory to the Administrative Agent setting forth the aggregate amount of
all Bank Product Obligations and/or obligations under such Hedge Agreement of
such Loan Party to such Lender (or Affiliate of such Lender) (whether matured or
unmatured, absolute or contingent) and the method of calculation thereof.
Failure to provide such written notice to the Administrative Agent on a timely
basis shall result in such Secured Obligations, at the discretion of the
Administrative Agent, being paid under subpart (b)(iv) above (instead of subpart
(b)(iii)). In addition, each such Lender (or Affiliate of such Lender) thereof
shall deliver to the Administrative Agent, from time to time after a significant
change therein or upon a request therefor, a summary of the amounts due or to
become due in respect of such Bank Product Obligations and/or obligations under
such Hedge Agreement. The most recent information provided to the Administrative
Agent shall be used in determining the amounts to be applied in respect of such
Bank Product Obligations and/or obligations under such Hedge Agreement pursuant
to this Section 9.8 and which tier of the waterfall such obligations will be
placed. Each Lender further agrees to promptly provide all information
reasonably requested by the Administrative Agent regarding any Bank Product
Obligations owing to such Lender (or Affiliate of such Lender) or any Hedge
Agreement entered into by a Company with such Lender (or Affiliate of such
Lender).




ARTICLE X. THE ADMINISTRATIVE AGENT


The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:


Section 10.1. Appointment and Authorization.


(a)    General. Each Lender hereby irrevocably appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers hereunder as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. Neither
the Administrative Agent nor any of its Affiliates, directors, officers,
attorneys or employees shall (i) be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct (as determined by a final
non-appealable judgment of a court of competent jurisdiction), or be responsible
in any manner to any of the Lenders for the effectiveness, enforceability,
genuineness, validity or due execution of this Agreement or any other Loan
Documents, (ii) be under any obligation to any Lender to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
hereof or thereof on the part of the Borrower or any other Company, or the
financial condition of the Borrower or any other Company, or (iii) be liable to
any of the Companies for consequential damages resulting from any breach of
contract, tort or other wrong in connection with the negotiation, documentation,
administration or collection of the Loans or Letters of Credit or any of the
Loan Documents. Notwithstanding any provision to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The provisions of this Article X are solely for
the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any of the Credit Parties shall have rights as a third party
beneficiary of any of such provisions.


(b)    Bank Products and Hedging Products. Each Lender that is providing Bank
Products or products in connection with a Hedge Agreement (or whose Affiliate is
providing such products) hereby irrevocably authorizes the Administrative Agent
to take such action as agent on its behalf (and its Affiliate’s behalf) with
respect to the collateral securing the Secured Obligations and the realization
of payments with respect thereto pursuant to Section 9.8(b)(iii) hereof. The
Borrower and each Lender agree that the indemnification and reimbursement
provisions of this Agreement shall be equally applicable to the actions of the
Administrative Agent pursuant to this subsection (b). Each Lender hereby
represents and warrants to the Administrative Agent that it has the authority to
authorize the Administrative Agent as set forth above.


Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent (such
transfer to have been made in accordance with Section 11.9 hereof).


Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or suffered in good faith by the Administrative Agent in
accordance with the opinion of such counsel.


Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.


Section 10.5. Administrative Agent and Affiliates. KeyBank and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its Affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Company’s Affiliate) and acknowledge that the Administrative Agent shall be
under no obligation to provide such information to other Lenders. With respect
to Loans and Letters of Credit (if any), KeyBank and its Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise the same as though KeyBank were not the Administrative Agent, and the
terms “Lender” and “Lenders” include KeyBank and its Affiliates, to the extent
applicable, in their individual capacities.


Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.


Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent’s acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders.


Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
merger, transfer of assets or other transaction permitted pursuant to Section
5.12 hereof (or otherwise permitted pursuant to this Agreement) where the
proceeds of such merger, transfer or other transaction are applied in accordance
with the terms of this Agreement to the extent required to be so applied, or in
the event of a merger, consolidation, dissolution or similar event, permitted
pursuant to this Agreement, the Administrative Agent, at the request and expense
of the Borrower, is hereby authorized by the Lenders to (a) release the relevant
Collateral from this Agreement or any other Loan Document, (b) release a
Guarantor of Payment in connection with such permitted transfer or event, and
(c) duly assign, transfer and deliver to the affected Person (without recourse
and without any representation or warranty) such Collateral as is then (or has
been) so transferred or released and as may be in the possession of the
Administrative Agent and has not theretofore been released pursuant to this
Agreement.


Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys‑in‑fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney‑in‑fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.


Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees and
expenses) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
agent in any way relating to or arising out of this Agreement or any other Loan
Document, or any action taken or omitted by the Administrative Agent with
respect to this Agreement or any other Loan Document, provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
attorneys’ fees and expenses) or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction, or from any action
taken or omitted by the Administrative Agent in any capacity other than as agent
under this Agreement or any other Loan Document. No action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10. The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the administrative agent.


Section 10.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. If no
successor agent has accepted appointment as the Administrative Agent by the date
that is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.


Section 10.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Issuing Lender and
the documents associated therewith. The Issuing Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
X with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article X, included the Issuing Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Issuing Lender.


Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.


Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceedings, and (ii) collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same; and (b) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti‑terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping,
(c) any comparisons with government lists, (d) any customer notices or (e) any
other procedures required under the CIP Regulations or such other Laws.


Section 10.16. Other Agents. The Administrative Agent shall have the continuing
right from time to time to designate one or more Lenders (or its or their
Affiliates) as “syndication agent”, “co-syndication agent”, “documentation
agent”, “co-documentation agent”, “book runner”, “lead arranger”, “joint lead
arranger”, “arrangers” or other designations for purposes hereof. Any such
designation referenced in the previous sentence or listed on the cover of this
Agreement shall have no substantive effect, and any such Lender and its
Affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or the
Issuing Lender hereunder.


Section 10.17. Platform.


(a)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender, the Swing Line Lender and the other Lenders by posting the
Communications on the Platform.


(b)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any Credit Party’s or the
Administrative Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender, the Issuing Lender
or the Swing Line Lender by means of electronic communications pursuant to this
Section, including through the Platform.




ARTICLE XI. MISCELLANEOUS


Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.


Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.


Section 11.3. Amendments, Waivers and Consents.


(a)    General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.


(b)    Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 11.3:


(i)    Consent of Lenders Affected Required. No amendment, modification, waiver
or consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or fees payable hereunder without the
written consent of each Lender directly affected thereby, (C) reduce or forgive
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 11.3) or the
stated rate of fees payable hereunder, without the consent of each Lender
directly affected thereby, (D) change the manner of pro rata application of any
payments made to the Lenders hereunder, without the consent of each Lender
directly affected thereby, (E) without the unanimous consent of the Lenders,
change any percentage voting requirement, voting rights, or the Required Lenders
definition in this Agreement, (F) without the unanimous consent of the Lenders,
release the Borrower or any Guarantor of Payment or of any material amount of
collateral securing the Secured Obligations, except in connection with a
transaction specifically permitted hereunder, or (G) without the unanimous
consent of the Lenders, amend this Section 11.3 or Sections 9.5 or 9.8 hereof.


(ii)    Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.


(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities or necessary to comply with local law or advice of local counsel,
(B) to cure any ambiguity, defect or inconsistency, or (C) to the extent
necessary to integrate any increase in the Commitment or new Loans pursuant to
Section 2.9(b) hereof.


(c)    Replacement of Non‑Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non‑Consenting Lender”), then, so long as the Administrative Agent is not the
Non‑Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non‑Consenting Lender and the Borrower, require such Non‑Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.9 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) such
Non‑Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof), and (ii) the applicable assignee shall have consented
to the proposed amendment, waiver or consent at issue.


(d)    Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by the Administrative Agent to all of the
Lenders. Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of the
Administrative Agent (or interest in any Loan or Letter of Credit) shall be
bound by any amendment, waiver or consent obtained as authorized by this Section
11.3, regardless of its failure to agree thereto.


Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day or otherwise the following Business Day), or two Business Days
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile or electronic
communication, in each case of facsimile or electronic communication with
telephonic confirmation of receipt. All notices hereunder shall not be effective
until received. For purposes of Article II hereof, the Administrative Agent
shall be entitled to rely on telephonic instructions from any person that the
Administrative Agent in good faith believes is an Authorized Officer, and the
Borrower shall hold the Administrative Agent and each Lender harmless from any
loss, cost or expense resulting from any such reliance.


Section 11.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all costs and expenses of the Administrative Agent and all Related
Expenses, including but not limited to (a) syndication, administration, travel
and out‑of‑pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and expenses of special counsel for the
Administrative Agent, with respect to the foregoing, and of local counsel, if
any, who may be retained by said special counsel with respect thereto. The
Borrower also agrees to pay on demand all costs and expenses (including Related
Expenses) of the Administrative Agent and the Lenders, including reasonable
attorneys’ fees and expenses, in connection with the restructuring or
enforcement of, or collection or protection of its rights in connection with,
the Obligations, this Agreement or any other Related Writing. In addition, the
Borrower shall pay any and all stamp, transfer, documentary and other taxes,
assessments, charges and fees payable or determined to be payable in connection
with the execution and delivery of the Loan Documents, and the other instruments
and documents to be delivered hereunder, and agrees to hold the Administrative
Agent and each Lender harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or failure to pay such taxes or
fees. All obligations provided for in this Section 11.5 shall survive any
termination of this Agreement.


Section 11.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent and the Lenders (and their respective
Affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person (including the Borrower or any other Credit Party)
relating to or arising out of any Loan Document or any actual or proposed use of
proceeds of the Loans or any of the Obligations, or any activities of any
Company or its Affiliates; provided that no Lender nor the Administrative Agent
shall have the right to be indemnified under this Section 11.6 for its own gross
negligence or willful misconduct, as determined by a final and non‑appealable
judgment of a court of competent jurisdiction. All obligations provided for in
this Section 11.6 shall survive any termination of this Agreement.


Section 11.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.


Section 11.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.


Section 11.9. Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 11.9, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 11.9, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (e) of this Section 11.9 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 11.9 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one (1) or
more assignees all or a portion of its rights and obligations under this
Agreement (including, without limitation (i) such Lender’s Commitment, (ii) all
Loans made by such Lender, (iii) such Lender’s Notes (if any), and (iv) such
Lender’s interest in any Letter of Credit or Swing Loan); provided that any such
assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    no minimum amount is required to be assigned in the case of (x) an
assignment of the entire remaining amount of the assigning Lender’s Commitment
(to the extent the Commitment is still in effect) and the Loans at the time
owing to such Lender, (y) contemporaneous assignments to related Approved Funds
(determined after giving effect to such assignments) that equal at least the
amount specified in subpart (b)(i)(B) of this Section 11.9 in the aggregate, or
(z) in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund; and


(B)    in any case not described in subpart (b)(i)(A) of this Section 11.9, the
aggregate amount of each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent (or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than Five Million Dollars
($5,000,000), unless each of the Administrative Agent and, so long as no Default
or Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the portion of
such Lender’s Commitment assigned, except that this subpart (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations with respect to separate facilities on a non-pro rata basis.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 11.9 and,
in addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) a Default or Event of Default has
occurred and is continuing at the time of such assignment, or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that (y) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within three (3) Business Days after having received notice
thereof, and (z) the Borrower’s consent shall not be required during the primary
syndication of the Commitment;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund; and


(C)    the consent of the Issuing Lender and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Commitment.


(iv)    Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee of Three Thousand Five Hundred Dollars ($3,500);
provided that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire in a form supplied by the Administrative Agent.


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any Person that, upon becoming a Lender, would
constitute a Defaulting Lender.


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swing Line Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this subpart (vii),
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


(viii)    Treatment as Lenders. Subject to acceptance and recording thereof by
the Administrative Agent pursuant to subsection (c) of this Section 11.9, from
and after the effective date specified in each Assignment Agreement, the
assignee thereunder shall be a party to this Agreement, and, to the extent of
the interest assigned by such Assignment Agreement, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment
Agreement, be released from its obligations under this Agreement (and, in the
case of an Assignment Agreement covering all of the assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Article III and
Sections 11.5 and 11.6 hereof with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that, except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subpart shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section 11.9.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one (1) of its offices a copy of each
Assignment Agreement delivered to it and a register (the “Register”) for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
from time to time. The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or the Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including, without limitation, all
or a portion of the Commitment and the Loans and participations owing to it and
the Notes, if any, held by it); provided that (i) such Lender’s obligations
under this Agreement and the other Loan Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender, the Swing Line Lender and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and each of the other Loan
Documents. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.10 with respect to any payments made by such Lender
to any of its Participants.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following (to the
extent that it affects such Participant): (i) any increase in the portion of the
participation amount of any Participant over the amount thereof then in effect,
or any extension of the Commitment Period; or (ii) any reduction of the
principal amount of or extension of the time for any payment of principal on any
Loan, or the reduction of the rate of interest or extension of the time for
payment of interest on any Loan, or the reduction of the commitment fee. The
Borrower agrees that each Participant shall be entitled to the benefits of
Article III hereof (subject to the requirements and limitations therein,
including the requirements under Section 3.2(e) hereof (it being understood that
the documentation required under Section 3.2(e) hereof shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
11.9; provided that such Participant (A) agrees to be subject to the provisions
of Sections 3.4 and 3.6 hereof as if it were an assignee under subsection (b) of
this Section 11.9; and (B) shall not be entitled to receive any greater payment
under Article III hereof, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.6 hereof with respect to any Participant. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.4
hereof as though it were a Lender; provided that such Participant agrees to be
subject to Section 9.5 hereof as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which such Lender enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 11.10. Defaulting Lenders.


(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders. Any amendment,
waiver or consent requiring the consent of all the Lenders or each affected
Lender that by its terms effects any Defaulting Lender more adversely than the
other affected Lenders shall require the consent of such Defaulting Lender.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX hereof or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.5 hereof shall be applied at such time
or times as may be determined by the Administrative Agent as follows: (A) first,
to the payment of amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; (B) second, to the payment on a pro rata basis of any amounts
owing by such Defaulting Lender to the Issuing Lender or Swing Line Lender
hereunder; (C) third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.13
hereof; (D) fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; (E) fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (1) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement,
and (2) Cash Collateralize the Issuing Lender’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.13 hereof; (F) sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lender or the
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lender or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; (G) seventh, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and (H) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that, if (y) such payment is a payment of the principal amount of any
Loans or any Letters of Credit in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (z) such Loans were made or
reimbursement of any payment on any Letters of Credit were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.1 hereof were satisfied or waived, such payment shall be applied solely to pay
the Loans of, and the Letter of Credit Exposure owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or Letter of Credit Exposure owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in the Letter of Credit
Exposure and Swing Loans are held by the Lenders pro rata in accordance with the
Commitment under the applicable facility without giving effect to Section
11.10(a)(iv) hereof. Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
11.10(a)(ii) hereof shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.


(iii)    Certain Fees.


(A)    No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 2.8(a) hereof for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).


(B)    Each Defaulting Lender shall be entitled to receive letter of credit
fees, as set forth in Section 2.2(b) hereof for any period during which that
Lender is a Defaulting Lender only to the extent allocable to its Commitment
Percentage of the stated amount of Letters of Credit for which it has provided
Cash Collateral pursuant to Section 2.13 hereof.


(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to subpart (A) or (B) above, the Borrower shall (1) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in the
Letter of Credit Exposure or Swing Loans that has been reallocated to such
Non-Defaulting Lender pursuant to subpart (iv) below, (2) pay to the Issuing
Lender and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (3) not be required to pay the remaining amount of any such fee.


(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in the Letter of Credit Exposure
and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages with respect thereto
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment Percentage with respect to the Revolving Credit Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(v)    Cash Collateral, Repayment of Swing Loans. If the reallocation described
in subpart (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (y) first, prepay Swing Loans in an amount equal to the Swing Line
Lender’s Fronting Exposure and (z) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 2.13 hereof.


(b)    Defaulting Lender Cure. If Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be reasonably necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Loans to be held pro rata by the Lenders in accordance with the
Commitments under the applicable facility (without giving effect to Section
11.10(a)(iv) hereof), whereupon such Lender will cease to be a Defaulting
Lender; provided that (i) no adjustments will be made retroactively with respect
to fees accrued or payments made by or on behalf of the Borrower while that
Lender was a Defaulting Lender, and (ii) except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.


(c)    New Swing Loan and Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loan unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan, and (ii) the Issuing Lender shall not be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.


(d)    Replacement of Defaulting Lenders. Each Lender agrees that, during the
time in which any Lender is a Defaulting Lender, the Administrative Agent shall
have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Defaulting
Lender and the Borrower, to require that such Defaulting Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.9 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Assignee, approved by the Borrower (unless an Event of
Default shall exist) and the Administrative Agent, that shall assume such
obligations.


Section 11.11. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.


Section 11.12. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.


Section 11.13. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.


Section 11.14. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to any provisions of the Administrative Agent Fee Letter or
any commitment letter and fee letter between the Borrower and KeyBank that by
their terms survive the termination of such agreements, in each case, which
shall remain in full force and effect after the Closing Date).


Section 11.15. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or
(ii) the Issuing Lender’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit. In furtherance
and not in limitation of the foregoing, the Issuing Lender may accept documents
that appear on their face to be in order, without responsibility for further
investigation.


Section 11.16. General Limitation of Liability. No claim may be made by any
Credit Party or any other Person against the Administrative Agent, the Issuing
Lender, or any other Lender or the Affiliates, directors, officers, employees,
attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Borrower, each Lender, the
Administrative Agent and the Issuing Lender hereby, to the fullest extent
permitted under applicable Law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor and regardless of whether any Lender, Issuing Lender, or
the Administrative Agent has been advised of the likelihood of such loss of
damage.


Section 11.17. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.


Section 11.18. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.


Section 11.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


Section 11.20. Governing Law; Submission to Jurisdiction.


(a)    Governing Law. This Agreement, each of the Notes and any other Related
Writing shall be governed by and construed in accordance with the Laws of the
State of New York and the respective rights and obligations of the Borrower, the
Administrative Agent, and the Lenders shall be governed by New York law.


(b)    Submission to Jurisdiction. The Borrower hereby irrevocably submits to
the non‑exclusive jurisdiction of any New York state or federal court sitting in
New York County, New York over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any other Related Writing, and
the Borrower hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York state or federal
court. The Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise. The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.







--------------------------------------------------------------------------------






JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.


Address: 910 West Legacy Center Drive
   Suite 500
   Midvale, Utah 84047
   Attention: Chief Financial Officer


ZAGG INC


      /s/ CHRIS AHERN
      Chris Ahern
      Chief Executive Officer







Address: 127 Public Square
   Cleveland, Ohio 44114-1306
   Attention: Commercial Bank 
KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent, the Swing Line
   Lender, the Issuing Lender and as a Lender


      /s/ MATTHEW S. DENT
      Matthew S. Dent
      Senior Vice President





Address: 1 South Main Street, Suite 300
               Salt Lake City, UT 84133
               Attention: Adam Whitefield
ZB, N.A. DBA ZIONS FIRST NATIONAL BANK


      /s/ ADAM WHITEFIELD
      Adam Whitefield
      Vice President





Address: 4660 La Jolla Village Drive
               Suite 400
               San Diego, CA 92122
               Attention: Edmund Ozorio
MUFG UNION BANK, N.A.


      /s/ EDMUND OZORIO
      Edmund Ozorio
      Vice President

        






--------------------------------------------------------------------------------






EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE
$___________    ________, 20__
    
FOR VALUE RECEIVED, the undersigned, ZAGG INC, a Delaware corporation (the
“Borrower”), promises to pay, on the last day of the Commitment Period, as
defined in the Credit Agreement (as hereinafter defined), to the order of
_________ (“Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114‑1306 the principal sum of


_______________________________ AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United States
of America.


As used herein, “Credit Agreement” means the Amended and Restated Credit and
Security Agreement dated as of April 12, 2018, among the Borrower, the Lenders,
as defined therein, and KeyBank National Association, as the administrative
agent for the Lenders (the “Administrative Agent”), as the same may from time to
time be amended, restated or otherwise modified. Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 
ZAGG INC


By:   
Name:   
Title:   





EXHIBIT B
FORM OF
SWING LINE NOTE


$________    ___________, 20__


FOR VALUE RECEIVED, the undersigned, ZAGG INC, a Delaware corporation (the
“Borrower”), promises to pay to the order of KEYBANK NATIONAL ASSOCIATION (the
“Swing Line Lender”) at the main office of KEYBANK NATIONAL ASSOCIATION, as the
Administrative Agent, as hereinafter defined, 127 Public Square, Cleveland, Ohio
44114‑1306 the principal sum of


_______________________________ AND 00/100    DOLLARS


or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.


As used herein, “Credit Agreement” means the Amended and Restated Credit and
Security Agreement dated as of April 12, 2018, among the Borrower, the Lenders,
as defined therein, and KeyBank National Association, as the administrative
agent for the Lenders (the “Administrative Agent”), as the same may from time to
time be amended, restated or otherwise modified. Each capitalized term used
herein that is defined in the Credit Agreement and not otherwise defined herein
shall have the meaning ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.


The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 
ZAGG INC


By:   
Name:   
Title:   





EXHIBIT C
FORM OF
NOTICE OF LOAN
_______________________, 20____
KeyBank National Association, as the Administrative Agent
127 Public Square
Cleveland, Ohio 44114
Attention: Commercial Banking


Ladies and Gentlemen:


The undersigned, ZAGG INC, a Delaware corporation (the “Borrower”), refers to
the Amended and Restated Credit and Security Agreement, dated as of April 12,
2018 (as the same may from time to time be amended, restated or otherwise
modified, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, the Lenders, as defined in the Credit
Agreement, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”), and hereby gives you notice, pursuant to
Section 2.5 of the Credit Agreement that the Borrower hereby requests a Loan
under the Credit Agreement, and in connection therewith sets forth below the
information relating to the Loan (the “Proposed Loan”) as required by Section
2.5 of the Credit Agreement:


(a)
The Business Day of the Proposed Loan is __________, 20__.



(b)
The amount of the Proposed Loan is $_______________.



(c)
The Proposed Loan is to be a Base Rate Loan ____ / Eurodollar Loan ___ / Swing
Loan ___.

(Check one (1).)


(d)
If the Proposed Loan is a Eurodollar Loan, the Interest Period requested is one
(1) month ___, two (2) months ___, three (3) months ___, six (6) months.

(Check one (1).)


The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:


(i)    the representations and warranties contained in each Loan Document are
correct, before and after giving effect to the Proposed Loan and the application
of the proceeds therefrom, as though made on and as of such date;


(ii)    no event has occurred and is continuing, or would result from such
Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and


(iii)    the conditions set forth in Section 2.5 and Article IV of the Credit
Agreement have been satisfied.




 
ZAGG INC


By:   
Name:   
Title:   





EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE
For Fiscal Quarter ended ____________________


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)    I am the duly elected [President] or [Chief Financial Officer] of ZAGG
INC, a Delaware corporation (the “Borrower”);


(2)    I am familiar with the terms of that certain Amended and Restated Credit
and Security Agreement, dated as of April 12, 2018, among the Borrower, the
lenders party thereto (together with their respective successors and assigns,
collectively, the “Lenders”), as defined in the Credit Agreement, and KeyBank
National Association, as the Administrative Agent (as the same may from time to
time be amended, restated or otherwise modified, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), and the terms of
the other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;


(3)    The review described in paragraph (2) above did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;


(4)    The representations and warranties made by the Borrower contained in each
Loan Document are true and correct as though made on and as of the date hereof;
and


(5)    Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.


IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.


 
ZAGG INC


By:   
Name:   
Title:   





EXHIBIT E
FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (this “Assignment Agreement”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in Section 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in Section 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment
Agreement as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guaranties, and swing loans included in such facilities),
and (b) to the extent permitted to be assigned under applicable Law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
subpart (a) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to subparts (a) and (b) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment Agreement, without representation or
warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


2.    Assignee[s]:    ______________________________


______________________________
[Assignee is an [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower:    ZAGG Inc, a Delaware corporation


4.
Administrative Agent:     KeyBank National Association, as the administrative
agent under the Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of April 12, 2018 among the
Borrower, the Lenders parties thereto, and the Administrative Agent.



6.     Assigned Interest[s]:


Assignor[s]
Assignee[s]
Commitment Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:    ______________]


8.    Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]




[Remainder of page intentionally left blank.]
The terms set forth in this Assignment Agreement are hereby agreed to:


 
ASSIGNOR[S]
[NAME OF ASSIGNOR]


By:   
Name:   
Title:   


[NAME OF ASSIGNOR]


By:   
Name:   
Title:   


 
ASSIGNEE[S]
[NAME OF ASSIGNEE]


By:    
Name:   
Title:   


[NAME OF ASSIGNEE]


By:    
Name:   
Title:   


Consented to and Accepted:


KEYBANK NATIONAL ASSOCIATION, as
Administrative Agent


By:    
Name:   
Title:   


Consented to:


ZAGG INC.


By:    
Name:   
Title:   


 



ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION AGREEMENT


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment Agreement and to
consummate the transactions contemplated hereby, and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower[s], any of
[its][their] Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document, or (iv) the performance or observance by the Borrower[s],
any of [its][their] Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.9 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment Agreement and to purchase [the][such] Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment Agreement and to purchase [the][such] Assigned Interest, and (vii) if
it is a Foreign Lender, attached to the Assignment Agreement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
facsimile or electronic communication shall be effective as delivery of a
manually executed counterpart of this Assignment Agreement. This Assignment
Agreement shall be governed by, and construed in accordance with, the law of the
State of New York.




EXHIBIT F-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Amended and Restated Credit and
Security Agreement, dated as of April 12, 2018 (the “Credit Agreement”), among
ZAGG INC, a Delaware corporation (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]
EXHIBIT F-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Amended and Restated Credit and
Security Agreement, dated as of April 12, 2018 (the “Credit Agreement”), among
ZAGG INC, a Delaware corporation (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (b)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (c) it
is not a ten percent (10%) shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (i) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]
EXHIBIT F-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Amended and Restated Credit and
Security Agreement, dated as of April 12, 2018 (the “Credit Agreement”), among
ZAGG INC, a Delaware corporation (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).


Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(A) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (B) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]
EXHIBIT F-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to that certain Amended and Restated Credit and
Security Agreement, dated as of April 12, 2018 (the “Credit Agreement”), among
ZAGG INC, a Delaware corporation (the “Borrower”), the Lenders, as defined
therein, and KeyBank National Association, as the administrative agent for the
Lenders (the “Administrative Agent”).
 
Pursuant to the provisions of Section 3.2 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (c) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (A) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (B) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]


By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]




